Exhibit 10.2

EXECUTION COPY

AGREEMENT AND PLAN OF REORGANIZATION

AMONG

ZYGO CORPORATION,

ZMI ACQUISITION CORPORATION

AND

ZEMETRICS, INC.

January 18, 2010

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

ARTICLE I

THE MERGER

 

1

 

 

 

 

 

 

 

Section 1.1

The Merger

 

1

 

Section 1.2

Closing; Effective Time

 

1

 

Section 1.3

Effect of the Merger

 

2

 

Section 1.4

Certificate of Incorporation; Bylaws

 

2

 

Section 1.5

Directors and Officers

 

2

 

Section 1.6

Effect on Capital Stock

 

2

 

Section 1.7

Surrender of Certificates

 

4

 

Section 1.8

No Further Ownership Rights in Company Capital Stock

 

6

 

Section 1.9

Repayment of Company Debt

 

6

 

Section 1.10

Taking of Necessary Action; Further Action

 

6

 

Section 1.11

Withholding Rights

 

6

 

 

 

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF COMPANY

 

7

 

 

 

 

 

 

 

Section 2.1

Organization, Standing and Power

 

7

 

Section 2.2

Subsidiaries and Other Interests

 

7

 

Section 2.3

Authority

 

7

 

Section 2.4

Capital Structure

 

8

 

Section 2.5

Financial Statements

 

9

 

Section 2.6

Absence of Certain Changes

 

9

 

Section 2.7

Absence of Undisclosed Liabilities

 

10

 

Section 2.8

Litigation

 

11

 

Section 2.9

Restrictions on Business Activities

 

11

 

Section 2.10

Intellectual Property

 

11

 

Section 2.11

Interested Party Transactions

 

13

 

Section 2.12

Minute Books

 

13

 

Section 2.13

Material Contracts

 

13

 

Section 2.14

Title to Property

 

15

 

Section 2.15

Environmental Matters

 

15

 

Section 2.16

Taxes

 

17

 

Section 2.17

Employee Benefit Plans

 

18

 

Section 2.18

Employee Matters

 

20

 

Section 2.19

Insurance

 

20

 

Section 2.20

Licenses and Permits

 

20

 

Section 2.21

Compliance With Laws

 

21

 

Section 2.22

Certain Business Practices

 

21

 

Section 2.23

Brokers’ and Finders’ Fee

 

21

 

Section 2.24

Representations Complete

 

21

 

 

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

21


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Section 3.1

Organization, Standing and Power

 

21

 

Section 3.2

Authority

 

22

 

Section 3.3

SEC Documents; Financial Statements

 

22

 

Section 3.4

Absence of Certain Changes

 

23

 

Section 3.5

Interim Operations of Merger Sub

 

23

 

 

 

 

 

 

ARTICLE IV

CONDUCT PRIOR TO THE EFFECTIVE TIME

 

23

 

 

 

 

 

 

 

Section 4.1

Conduct of Business of Company

 

23

 

Section 4.2

No Solicitation

 

26

 

 

 

 

 

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

26

 

 

 

 

 

 

 

Section 5.1

[Reserved.]

 

26

 

Section 5.2

Approval of Company Shareholders

 

26

 

Section 5.3

Sale of Shares Pursuant to Regulation D

 

26

 

Section 5.4

Access to Information

 

27

 

Section 5.5

Confidentiality

 

27

 

Section 5.6

Public Disclosure

 

27

 

Section 5.7

Reasonable Best Efforts

 

27

 

Section 5.8

Notice of Certain Events

 

28

 

Section 5.9

Blue Sky Laws

 

29

 

Section 5.10

Listing of Additional Shares

 

29

 

Section 5.11

Employees

 

29

 

Section 5.12

Expenses

 

29

 

Section 5.13

Registration of Shares of Parent Common Stock Issued in the Merger

 

29

 

Section 5.14

Indemnification and Insurance

 

32

 

 

 

 

 

 

ARTICLE VI

CONDITIONS TO THE MERGER

 

32

 

 

 

 

 

 

 

Section 6.1

Conditions to Obligations of Each Party to Effect the Merger

 

32

 

Section 6.2

Additional Conditions to the Obligations of Parent and Merger Sub

 

33

 

Section 6.3

Additional Conditions to Obligations of Company

 

34

 

 

 

 

 

 

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

 

35

 

 

 

 

 

 

 

Section 7.1

Termination

 

35

 

Section 7.2

Effect of Termination

 

35

 

Section 7.3

Amendment

 

36

 

Section 7.4

Extension, Waiver

 

36

 

 

 

 

 

 

ARTICLE VIII

ESCROW AND INDEMNIFICATION

 

36

 

 

 

 

 

 

 

Section 8.1

Escrow Fund

 

36

 

Section 8.2

Indemnification

 

36

 

Section 8.3

Escrow Period: Release From Escrow

 

38

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Section 8.4

Claims Upon Escrow Fund

 

38

 

Section 8.5

Objections to Claims

 

39

 

Section 8.6

Claims by Company Indemnitees

 

39

 

Section 8.7

Shareholders’ Agent

 

40

 

Section 8.8

Actions of the Shareholders’ Agent

 

40

 

Section 8.9

Third-Party Claims

 

40

 

 

 

 

 

 

ARTICLE IX

GENERAL PROVISIONS

 

41

 

 

 

 

 

 

 

Section 9.1

Notices

 

41

 

Section 9.2

Definitions

 

42

 

Section 9.3

Counterparts

 

43

 

Section 9.4

Entire Agreement; Nonassignability; Parties in Interest

 

43

 

Section 9.5

Severability

 

43

 

Section 9.6

Remedies Cumulative

 

43

 

Section 9.7

Governing Law

 

43

 

Section 9.8

Rules of Construction

 

43

 

Section 9.9

Third Party Beneficiaries

 

44

iii

--------------------------------------------------------------------------------



Index of Defined Terms

 

 

 

Defined Term

 

Section

 

 

 

Acquisition Proposal

 

4.2(a)

Affiliate

 

9.2(a)

Agent Certificate

 

8.6(a)

Agreement

 

Preamble

Arizona Law

 

1.1

Articles of Incorporation

 

2.1

Average Closing Price

 

1.6(a)(i)(2)

Cash Payment Funds

 

1.7(b)

CERLA

 

2.15(a)(i)

Certificate of Merger

 

1.1

Certificates

 

1.7(c)

Closing

 

1.2

Closing Company Debt Obligations

 

1.10

Closing Date

 

1.2

COBRA

 

2.17(e)

Code

 

Recitals

Common Merger Consideration

 

1.6(a)(i)(2)

Company

 

Preamble

Company Agreements

 

2.3

Company Balance Sheet

 

2.7

Company Balance Sheet Date

 

2.6

Company Capital Stock

 

Recitals

Company Common Stock

 

Recitals

Company Common Stock Deemed Outstanding

 

1.6(a)(i)(3)

Company Common Stock Subject to Preferred Conversion

 

1.6(a)(ii)(1)

Company Debt

 

2.7

Company Disclosure Schedule

 

II

Company Employee Plans

 

2.17(a)

Company Indemnified Persons

 

8.2(c)

Company Intellectual Property

 

2.10(b)

Company Preferred Stock

 

Recitals

Company Products

 

2.10(b)(ii)

Company Shareholder

 

1.6(d)

Confidentiality Agreement

 

5.5

Copyrights

 

2.10(a)(iii)

Damages

 

8.2(b)

Delaware Law

 

1.1

Dissenting Shareholder

 

1.6(e)

Dissenting Shares

 

1.6(e)

Effective Time

 

1.2

Environmental Laws

 

2.15(a)(i)

ERISA

 

2.17(a)

ERISA Affiliate

 

2.17(a)

Escrow Agent

 

8.1(a)

Escrow Agreement

 

6.2(f)

Escrow Claim Certificate

 

8.4

i

--------------------------------------------------------------------------------




 

 

 

Escrow Fund

 

8.1(a)

Escrow Shares

 

1.7(i)

Exchange Act

 

3.3

Exchange Agent

 

1.7(a)

Exchange Fund

 

1.7(b)

Financial Statements

 

2.5

FINRA

 

3.2

GAAP

 

2.5

Governmental Entity

 

2.3

Hazardous Materials

 

2.15(a)(ii)

HIPAA

 

2.17(e)

Holder

 

5.13(a)

Holder Indemnitee

 

5.13(e)

Indemnified Party

 

5.14(a)

Indemnifying Party

 

5.14(a)

Intellectual Property

 

2.10(a)

Investor Representation Statement

 

5.3

IRS

 

2.16(m)

Issued Patents

 

2.10(a)(i)

knowledge

 

9.2(b)

Legal Provisions

 

2.21

Liens

 

2.3

material

 

9.2(c)

Material Adverse Effect

 

9.2(d)

Merger

 

Recitals

Merger Consideration

 

1.6(a)(iii)

Merger Sub

 

Preamble

Outstanding Company Common Stock

 

1.6(a)(i)(1)

Parent

 

Preamble

Parent Common Stock

 

1.6(a)(i)

Parent Financial Statements

 

3.3

Parent Indemnified Persons

 

8.2(b)

Parent Indemnitee

 

5.13(f)

Parent Stock Plans

 

3.4

Parent SEC Documents

 

3.3

Patents

 

2.10(a)(ii)

Patent Applications

 

2.10(a)(ii)

Per Share Common Merger Consideration

 

1.6(a)(i)

Per Share Preferred Merger Consideration

 

1.6(a)(ii)

Permits

 

2.21

Person

 

9.2(e)

Preferred Merger Consideration

 

1.6(a)(ii)(2)

Proceeding

 

2.8

RCRA

 

2.15(a)(i)

Registrable Securities

 

5.13(a)

Registration Indemnified Person

 

5.13(g)

Registration Indemnifying Person

 

5.13(g)

Registration Statement

 

5.13(a)

Release

 

2.15(a)(iii)

Requested Confidential Exhibits

 

3.3

SEC

 

3.2

ii

--------------------------------------------------------------------------------




 

 

 

Securities Act

 

1.6(f)

Shareholders’ Agent

 

8.8(a)

Subsidiary

 

9.2(f)

Surviving Corporation

 

1.1

Tax(es)

 

2.16(a)(i)

Tax Returns

 

2.16(a)(ii)

Third Party Intellectual Property

 

2.10(c)

Trademarks

 

2.10(a)(iv)

U.S. Person

 

6.2(h)

Voting Agreement

 

Recitals

iii

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF REORGANIZATION

          This AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made
and entered into as of January 18, 2010 by and among Zygo Corporation, a
Delaware corporation (“Parent”), ZMI Acquisition Corporation, a Delaware
corporation (“Merger Sub”) and wholly-owned subsidiary of Parent, and Zemetrics,
Inc., an Arizona corporation (“Company”).

RECITALS

          A.          The Boards of Directors of Company, Parent and Merger Sub
believe it is in the best interests of their respective companies and the
shareholders of their respective companies that Company and Merger Sub combine
into a single company through the statutory merger of Company with and into
Merger Sub (the “Merger”) and, in furtherance thereof, have approved the Merger.

          B.          Pursuant to the Merger, among other things, the
outstanding shares of Company Common Stock, no par value per share (“Company
Common Stock”), and the outstanding shares of Company Series A Preferred Stock,
no par value per share (“Company Preferred Stock”, and together with the Company
Common Stock, the “Company Capital Stock”) shall be converted into the right to
receive the Merger Consideration upon the terms and subject to the conditions
set forth herein.

          C.          Company, Parent and Merger Sub desire to make certain
representations and warranties and other agreements in connection with the
Merger.

          D.          The parties intend, by executing this Agreement, to adopt
a plan of reorganization within the meaning of the Internal Revenue Code of
1986, as amended (the “Code”), and to cause the Merger to qualify as a
reorganization under the provisions of Section 368(a) of the Code.

          E.           Concurrent with the execution of this Agreement and as an
inducement to Parent to enter into this Agreement, certain of the affiliates of
Company who are shareholders, officers or directors have on the date hereof
entered into an agreement (the “Voting Agreement”) to vote the shares of Company
Capital Stock owned by such Person to approve the Merger.

          NOW, THEREFORE, in consideration of the covenants and representations
set forth herein, and for other good and valuable, consideration, the parties
agree as follows:

ARTICLE I
THE MERGER

          Section 1.1          The Merger. At the Effective Time and subject to
and upon the terms and conditions of this Agreement, the Certificate of Merger
attached hereto as Exhibit 1.1(a) (the “Certificate of Merger”), the applicable
provisions of the Delaware General Corporation Law (“Delaware Law”), the
Articles of Merger attached hereto as Exhibit 1.1(b) (the “Articles of Merger”),
and the applicable provisions of the Arizona Business Corporations Act (“Arizona
Law”), the Company shall be merged with and into Merger Sub, the separate
corporate existence of Company shall cease and Merger Sub shall continue as the
surviving corporation. Merger Sub as the surviving corporation after the Merger
is hereinafter sometimes referred to as the “Surviving Corporation.”

          Section 1.2          Closing; Effective Time. The closing of the
transactions contemplated hereby (the “Closing”) shall take place as soon as
practicable, but no later than two (2) business days, after the satisfaction or
waiver (subject to applicable law) of each of the conditions set forth in
Article VI hereof

1

--------------------------------------------------------------------------------



(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions), or at
such other time as the parties hereto agree (the “Closing Date”). The Closing
shall take place at the offices of Fulbright & Jaworski L.L.P., 666 Fifth
Avenue, New York, NY 10103, or at such other location as the parties hereto
agree. In connection with the Closing, the parties hereto shall cause the Merger
to be consummated by filing the Certificate of Merger with the Secretary of
State of the State of Delaware and the Articles of Merger, together with any
required certificates, with the Arizona Corporation Commission, in accordance
with the relevant provisions of Delaware Law and Arizona Law (the latest time of
any such filing being the “Effective Time”).

          Section 1.3          Effect of the Merger. At the Effective Time, the
effect of the Merger shall be as provided in this Agreement, the Certificate of
Merger, the Articles of Merger and the applicable provisions of Delaware Law and
Arizona Law. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all the property, rights, privileges, powers and
franchises of Company and Merger Sub shall vest in the Surviving Corporation,
and all debts, liabilities and duties of Company and Merger Sub shall become the
debts, liabilities and duties of the Surviving Corporation.

          Section 1.4          Certificate of Incorporation; Bylaws.

          (a)          The Certificate of Incorporation of Merger Sub in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation of the Surviving Corporation until thereafter amended in
accordance with Delaware Law and such Certificate of Incorporation, except that
Article FIRST thereof shall read as follows: “The name of the Corporation is
Zemetrics, Inc.”

          (b)          The Bylaws of Merger Sub in effect immediately prior to
the Effective Time shall be the Bylaws of the Surviving Corporation until
thereafter amended.

          Section 1.5          Directors and Officers. The directors and
officers of the Surviving Corporation shall be as set forth on Exhibit 1.5,
until the earlier of their resignation or removal or their respective successors
are duly elected or appointed and qualified, as the case may be.

          Section 1.6          Effect on Capital Stock. At the Effective Time,
by virtue of the Merger and without any action on the part of Merger Sub,
Company or the holders of any of Company’s securities:

          (a)          Conversion of Company Capital Stock.

 

 

 

              (i)          Each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time shall be converted and
exchanged into the right to receive an amount (the “Per Share Common Merger
Consideration”) determined by dividing the Common Merger Consideration by the
Outstanding Company Common Stock, payable in shares of Parent’s Common Stock,
$.10 par value per share (the “Parent Common Stock”), as set forth in this
Section 1.6(a). For purposes of this Agreement:

 

 

 

                            (1)          “Outstanding Company Common Stock”
means the total number of shares of Company Common Stock issued and outstanding
at the Effective Time;

 

 

 

                            (2)          “Common Merger Consideration” means the
product of (I) $1,940,754, multiplied by (II) a fraction, the numerator of which
equals the Outstanding Company Common Stock and the denominator of which equals
the Company Common Stock Deemed Outstanding, such amount to payable in shares of
Parent Common Stock, with the number of shares of Parent Common Stock to be
issued determined by dividing the amount of Common Merger Consideration by the
average of the closing prices of Parent Common Stock as reported on the

2

--------------------------------------------------------------------------------




 

 

 

Nasdaq National Market during the forty (40) trading days ending two trading
days prior to the Closing Date (the “Average Closing Price”); and

 

 

 

                              (3)          “Company Common Stock Deemed
Outstanding” means the total number of shares of Company Common Stock issued and
outstanding at the Effective Time (assuming the conversion of all Company
Preferred Stock into Company Common Stock immediately prior to the Effective
Time).

 

 

 

               (ii)          Each share of Company Preferred Stock issued and
outstanding immediately prior to the Effective Time shall be converted and
exchanged into the right to receive an amount (the “Per Share Preferred Merger
Consideration”) determined by dividing the Preferred Merger Consideration by the
Company Common Stock Subject to Preferred Conversion, payable in shares of
Parent Common Stock, as set forth in this Section 1.6(a). For purposes of this
Agreement:

 

 

 

                              (1)          “Company Common Stock Subject to
Preferred Conversion” means the total number of shares of Company Common Stock
subject to issuance upon conversion of all issued and outstanding shares of
Company Preferred Stock into Company Common Stock (assuming such conversion
takes place immediately prior to the Effective Time); and

 

 

 

                              (2)          “Preferred Merger Consideration”
means the product of (I) $1,940,754, multiplied by (II) a fraction, the
numerator of which equals the Company Common Stock Subject to Preferred
Conversion and the denominator of which equals the Company Common Stock Deemed
Outstanding, payable in shares of Parent Common Stock, with the number of shares
of Parent Common Stock to be issued determined by dividing the amount of
Preferred Merger Consideration by the Average Closing Price.

 

 

 

               (iii)         For purposes of this Agreement, “Merger
Consideration” means the sum of the Common Merger Consideration and the
Preferred Merger Consideration.

          (b)          Cancellation of Company Capital Stock Owned by Parent. At
the Effective Time, each share of Company Common Stock and Company Preferred
Stock owned by Parent or any direct or indirect wholly owned subsidiary of
Parent immediately prior to the Effective Time shall be canceled and
extinguished without any conversion thereof.

          (c)          Capital Stock of Merger Sub. Each share of common stock
of Merger Sub issued and outstanding immediately prior to the Effective Time
shall remain outstanding, unchanged by reason of the Merger, as one hundred
(100) fully paid and nonassessable shares of common stock of the Surviving
Corporation. Each stock certificate of Merger Sub evidencing ownership of any
such shares shall continue to evidence ownership of such shares of capital stock
of the Surviving Corporation.

          (d)          Fractional Shares. No fraction of a share of Parent
Common Stock will be issued, but in lieu thereof each holder of shares of
Company Capital Stock (“Company Shareholder”) who would otherwise be entitled to
a fraction of a share of Parent Common Stock (after aggregating all fractional
shares of Parent Common Stock to be received by such holder) shall receive from
Parent an amount of cash (rounded to the nearest whole cent) equal to the
product of (i) such fraction multiplied by (ii) the Average Closing Price. The
fractional share interests of each Company Shareholder shall be aggregated, so
that no Company Shareholder shall receive cash in respect of fractional share
interests in an amount greater than the value of one full share of Parent Common
Stock.

3

--------------------------------------------------------------------------------



          (e)          Dissenters’ Rights. Notwithstanding any provision of this
Agreement to the contrary, any shares of Company Capital Stock held by a holder
who has demanded and perfected such holder’s right for appraisal of such shares
in accordance with Arizona Law and who, as of the Effective Time, has not
effectively withdrawn or lost such right to appraisal (“Dissenting Shares”), if
any, shall not be converted into the Merger Consideration but shall instead be
converted into the right to receive such consideration as may be determined to
be due with respect to such Dissenting Shares pursuant to Arizona Law. Company
shall give Parent prompt notice of any demand received by Company to require
Company to purchase shares of Company Capital Stock, and Parent shall have the
right to direct and participate in all negotiations and proceedings with respect
to such demand. Company agrees that, except with the prior written consent of
Parent, or as required under Arizona Law, it will not voluntarily make any
payment with respect to, or settle or offer to settle, any such purchase demand.
Each holder of Dissenting Shares (“Dissenting Shareholder”) who, pursuant to the
provisions of Arizona Law, becomes entitled to payment of the fair value for
shares of Company Capital Stock shall receive payment therefor (but only after
the value therefor shall have been agreed upon or finally determined pursuant to
such provisions). If, after the Effective Time, any Dissenting Shares shall lose
their status as Dissenting Shares, Parent shall issue and deliver, upon
surrender by such shareholder of a certificate or certificates representing
shares of Company Capital Stock, the portion of the Merger Consideration to
which such shareholder would otherwise be entitled under this Section 1.6 less
the portion of the Merger Consideration allocable to such shareholder that has
been deposited in the Escrow Fund pursuant to Section 1.7(i) and Article VIII
hereof.

          (f)          Certificate Legends. The shares of Parent Common Stock to
be issued pursuant to this Article I shall not have been registered and shall be
characterized as “restricted securities” under the federal securities laws, and
under such laws such shares may be resold without registration under the
Securities Act of 1933, as amended (the “Securities Act”), only in certain
limited circumstances. Each certificate evidencing shares of Parent Common Stock
to be issued pursuant to this Article I shall bear the following legend, in
addition to any legends required by state securities laws:

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION WITHOUT
AN EXEMPTION UNDER THE SECURITIES ACT OR AN OPINION OF LEGAL COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

          Section 1.7           Surrender of Certificates.

          (a)          Exchange Agent. Continental Stock Transfer & Trust
Company shall act as exchange agent (the “Exchange Agent”) in the Merger.

          (b)          Parent to Provide Parent Common Stock and Cash. Promptly
after the Effective Time, Parent shall supply or cause to be supplied to the
Exchange Agent for exchange in accordance with this Article I through such
reasonable procedures as Parent may adopt (i) certificates evidencing the shares
of Parent Common Stock issuable pursuant to Section 1.6(a) in exchange for
shares of Company Capital Stock outstanding immediately prior to the Effective
Time, less the number of shares of Parent Common Stock to be deposited into the
Escrow Fund pursuant to the requirements of Section 1.7(i) and Article VIII and
(ii) any cash in lieu of fractional shares pursuant to Section 1.6(d) (such
cash, together with the shares of Parent Common Stock deposited pursuant to
clause (i), the “Exchange Fund”). The Exchange Fund shall not be used for any
purpose except as expressly provided in this Agreement.

4

--------------------------------------------------------------------------------



          (c)          Exchange Procedures. Promptly after the Effective Time,
the Surviving Corporation shall cause to be mailed to each holder of record of a
certificate or certificates (the “Certificates”) which immediately prior to the
Effective Time represented outstanding shares of Company Capital Stock, whose
shares were converted into the right to receive the Merger Consideration
pursuant to Section 1.6, (i) a letter of transmittal (which shall specify that
delivery shall be effected, and risk of loss and title to the Certificates shall
pass, only upon receipt of the Certificates by the Exchange Agent, and shall be
in such form and have such other provisions as Parent may reasonably specify),
(ii) such other customary documents as may be required pursuant to such
instructions, and (iii) instructions for use in effecting the surrender of the
Certificates in exchange for the Merger Consideration (without interest). Upon
surrender of a Certificate for cancellation to the Exchange Agent or to such
other agent or agents as may be appointed by Parent, together with such letter
of transmittal and other documents, duly completed and validly executed in
accordance with the instructions thereto, the holder of such Certificate shall
be entitled to receive in exchange therefor (A) a certificate representing the
number of whole shares of Parent Common Stock less the number of shares of
Parent Common Stock to be deposited in the Escrow Fund on such holder’s behalf
pursuant to Section 1.7(i) and Article VIII hereof, (B) any dividends or other
distributions to which such holder is entitled pursuant to Section 1.7(d), and
(C) cash (without interest) in respect of fractional shares as provided in
Section 1.6(d) and the Certificate so surrendered shall forthwith be canceled.
Until so surrendered, each outstanding Certificate that, prior to the Effective
Time, represented shares of Company Capital Stock will be deemed from and after
the Effective Time, for all corporate purposes, other than the payment of
dividends, to evidence the ownership of the number of full shares of Parent
Common Stock into which such shares of Company Capital Stock shall have been so
converted and an amount in cash in lieu of the issuance of any fractional shares
in accordance with Section 1.6.

          (d)           Distributions With Respect to Unexchanged Shares. No
dividends or other distributions with respect to Parent Common Stock with a
record date after the Effective Time will be paid to the holder of any
unsurrendered Certificate with respect to the shares of Parent Common Stock
represented thereby until the holder of record of such Certificate shall
surrender such Certificate. Subject to applicable law, following surrender of
any such Certificate, there shall be paid to the record holder of the
certificates representing whole shares of Parent Common Stock issued in exchange
therefor (without interest) at the time of such surrender, the amount of any
such dividends or other distributions with a record date after the Effective
Time theretofore payable (but for the provisions of this Section 1.7(d)) with
respect to such shares of Parent Common Stock.

          (e)          Transfers of Ownership. At the Effective Time, the stock
transfer books of Company shall be closed and there shall be no further
registration of transfers of Company Common Stock or Company Preferred Stock
thereafter on the records of Company. If any certificate for shares of Parent
Common Stock is to be issued in a name other than that in which the Certificate
surrendered in exchange therefor is registered, it will be a condition of the
issuance thereof that the Certificate so surrendered will be properly endorsed
and otherwise in proper form for transfer and that the Person requesting such
exchange will have paid to Parent or any agent designated by it any transfer or
other taxes required by reason of the issuance of a certificate for shares of
Parent Common Stock in any name other than that of the registered holder of the
Certificate surrendered, or established to the satisfaction of Parent or any
agent designated by it that such tax has been paid or is not payable.

          (f)          Termination of Exchange Fund. Any portion of the Exchange
Fund which remains undistributed to Company Shareholders six months after the
Effective Time shall be delivered to Parent, upon demand, and any Company
Shareholders who have not previously complied with this Section 1.7 shall
thereafter look only to Parent for payment of their claim for the Merger
Consideration and any dividends or distributions with respect to Parent Common
Stock.

5

--------------------------------------------------------------------------------



          (g)          No Liability. Notwithstanding anything to the contrary in
this Section 1.7, none of the Exchange Agent, Parent, the Surviving Corporation
or any party hereto shall be liable to any Person for any amount properly paid
to a public official pursuant to any applicable abandoned property, escheat or
similar law.

          (h)          Dissenting Shares. The provisions of this Section 1.7
shall also apply to Dissenting Shares that lose their status as such, except
that the obligations of Parent under this Section 1.7 shall commence on the date
of loss of such status and the holder of such shares shall be entitled to
receive in exchange for such shares the Merger Consideration to which such
holder is entitled pursuant to Section 1.6 hereof.

          (i)          Escrow.   As soon as practicable after the Effective
Time, and subject to and in accordance with the provisions of Article VIII
hereof, Parent shall cause to be distributed to the Escrow Agent a certificate
or certificates representing the number of shares of Parent Common Stock to be
issued at the Closing determined by dividing $300,000 by the Average Closing
Price (the “Escrow Shares”) (which certificates shall be registered in the name
of the Escrow Agent as nominee for the holders of Certificates canceled pursuant
to this Section 1.7). The Escrow Shares shall be beneficially owned by such
holders and such shares shall be held in escrow and shall be available to
compensate Parent for certain damages as provided in Article VIII. To the extent
not used for such purposes, such shares shall be released, all as provided in
Article VIII hereof.

          Section 1.8          No Further Ownership Rights in Company Capital
Stock. The Merger Consideration delivered upon the surrender for exchange of
shares of Company Capital Stock in accordance with the terms hereof (including
any dividends, distributions or cash paid in lieu of fractional shares) shall be
deemed to have been issued in full satisfaction of all rights pertaining to such
shares of Company Capital Stock, and there shall be no further registration of
transfers on the records of the Surviving Corporation of shares of Company
Capital Stock which were outstanding immediately prior to the Effective Time.
If, after the Effective Time, Certificates are presented to the Surviving
Corporation for any reason, they shall be canceled and exchanged as provided in
this Article I.

          Section 1.9          Repayment of Company Debt. At the Effective Time,
all outstanding principal, accrued but unpaid interest and penalties or
premiums, if any, in respect of any Company Debt listed on Section 1.9 of the
Company Disclosure Schedule that is outstanding immediately prior to the
Effective Time (the “Closing Company Debt Obligations”) shall be repaid and
discharged in full in exchange for the right to receive an amount payable in
shares of Parent Common Stock determined by dividing the Closing Company Debt
Obligations by the Average Closing Price.

          Section 1.10        Taking of Necessary Action; Further Action. Each
of Parent, Merger Sub and Company will take all such reasonable and lawful
action as may be necessary or desirable in order to effectuate the Merger in
accordance with this Agreement as promptly as possible. If, at any time after
the Effective Time, any further action is necessary or desirable to carry out
the purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of Company and Merger Sub, the officers and directors of Company
and Merger Sub are fully authorized in the name of their respective corporations
or otherwise to take, and will take, all such lawful and necessary action, so
long as such action is not inconsistent with this Agreement.

          Section 1.11       Withholding Rights. Each of the Surviving
Corporation and Parent shall be entitled, or shall be entitled to cause the
Exchange Agent, to deduct and withhold from the Merger Consideration otherwise
payable pursuant to this Agreement to any holder of shares of Company Capital
Stock such amounts as it is required to deduct and withhold with respect to the
making of such payment

6

--------------------------------------------------------------------------------



under the Code, and the rules and regulations promulgated thereunder, or any
provision of state, local or foreign Tax law. To the extent that amounts are so
withheld by the Surviving Corporation, Parent or the Exchange Agent, as the case
may be, such amounts shall be treated for all purposes of this Agreement as
having been paid to the holder of the shares of Company Capital Stock in respect
to which such deduction and withholding was made by the Surviving Corporation,
Parent or the Exchange Agent, as the case may be.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF COMPANY

          Company represents and warrants to Parent and Merger Sub that the
statements contained in this Article II are true and correct, except as
disclosed in a document of even date herewith and delivered by Company to Parent
referring to the representations and warranties in this Agreement (the “Company
Disclosure Schedule”). The Company Disclosure Schedule will be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Article II, and the disclosure in any such numbered and lettered section of
the Company Disclosure Schedule shall qualify only the corresponding subsection
in this Article II (except to the extent disclosure in any numbered and lettered
section of the Company Disclosure Schedule is specifically cross-referenced in
another numbered and lettered section of the Company Disclosure Schedule).

          Section 2.1          Organization, Standing and Power. Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization. Company has all requisite corporate power
to own, lease and operate its properties and to carry on its business as now
being conducted and as proposed to be conducted and is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership, leasing or operation of its
properties makes such qualification or licensing necessary (all of which
jurisdictions are set forth in Section 2.1 of the Company Disclosure Schedule),
except where the failure to be so qualified and in good standing would not have
a Material Adverse Effect on Company. Company has delivered to Parent a true and
correct copy of the Articles of Incorporation (including all amendments and
certificates of designation thereto, the “Articles of Incorporation”) and Bylaws
of Company, each as amended to date, and the Articles of Incorporation and
Bylaws of Company are in full force and effect. Company is not in violation of
any of the provisions of its Articles of Incorporation or Bylaws.

          Section 2.2          Subsidiaries and Other Interests. Company does
not have, and has never had, any Subsidiaries. Company does not directly or
indirectly own any equity or similar interest in, or any interest convertible
into or exchangeable or exercisable for any equity or similar interest in, any
corporation, partnership, joint venture or other business association or entity.

          Section 2.3          Authority. Company has all requisite corporate
power and authority to enter into this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Company subject only to the approval of the Merger by Company’s
shareholders as contemplated by Section 6.1(a). The affirmative vote of the
holders of a majority of the shares of Company’s Common Stock and Company
Preferred Stock, voting as a single class, outstanding on the record date
established by Company to vote on the Merger is the only vote of the holders of
any of Company’s Capital Stock necessary under Arizona Law and the Articles of
Incorporation to approve this Agreement and the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Company and
constitutes the valid and binding obligation of Company enforceable against
Company in accordance with its terms, except that such enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and is subject to general principles of

7

--------------------------------------------------------------------------------



equity. The execution and delivery of this Agreement by Company does not, and
the consummation of the transactions contemplated hereby will not, assuming
compliance with the matters referred to in the next sentence, require any
consent or other action by any Person under, or conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or result in the triggering of any payment or other obligation under, or
give rise to a right of termination, cancellation or acceleration of any
obligation or loss of any benefit under, or result in the creation of any
pledge, claim, lien, charge, encumbrance or security interest of any kind or
nature whatsoever (collectively, “Liens”) in or upon any of the properties or
assets of Company under, (i) any provision of the Articles of Incorporation or
Bylaws of Company, as amended, or (ii) any mortgage, indenture, lease, contract
or other agreement, obligation, commitment, arrangement, understanding or
instrument (collectively, “Company Agreements”), or any Legal Provision, Permit,
concession, franchise, license, judgment, order or decree applicable to Company
or any of properties or assets. No consent, approval, order or authorization of,
or registration, declaration or filing with, any supranational, national, state,
municipal, local or foreign government, any instrumentality, subdivision, court,
administrative agency or commission or other authority thereof, or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority (each, a “Governmental
Entity”) is required by or with respect to Company in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for (i) the filing of the Certificate of Merger and
the Agreement of Merger, together with the required officers’ certificates, as
provided in Section 1.2; (ii) filings required under Regulation D of the
Securities Act; (iii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
state securities laws and the securities laws of any foreign country; and (iv)
such other consents, authorizations, filings, approvals and registrations which,
if not obtained or made, would not have a Material Adverse Effect on Company and
would not prevent, or materially alter or delay, any of the transactions
contemplated by this Agreement.

          Section 2.4          Capital Structure. The authorized capital stock
of Company consists of 10,000,000 shares of Company Common Stock and 5,000,000
shares of Company Preferred Stock, of which there are designated 1,500,000
shares of Series A Preferred Stock. As of the date hereof, there were issued and
outstanding 1,617,295 shares of Company Common Stock and 1,497,000 shares of
Series A Preferred Stock, convertible into 1,497,000 shares of Company Common
Stock. All of the issued and outstanding shares of Company Capital Stock are
owned, of record and beneficially, by the persons in the amounts set forth in
Section 2.4 of the Company Disclosure Schedule. No Persons other than the
Company Shareholders are or will be entitled to receive any payment with respect
to the Company Capital Stock. The designations, powers, preferences, rights,
qualifications, limitations and restrictions in respect of each class and series
of authorized capital stock of Company are as set forth in its Articles of
Incorporation and all such designations, powers, preferences, rights,
qualifications, limitations and restrictions are valid, binding and enforceable
and in accordance with all applicable corporate laws. All outstanding shares of
Company Common Stock and Company Preferred Stock are duly authorized, validly
issued, fully paid and non-assessable and are free of any Liens other than any
those created by or imposed upon the holders thereof, and are not subject to
preemptive rights or rights of first refusal created by statute, the Articles of
Incorporation or Bylaws of Company or any agreement to which Company is a party
or by which it is bound. Except for the rights created pursuant to this
Agreement and the rights disclosed in the preceding two sentences, there are no
other options, warrants, calls, rights, commitments or agreements of any
character to which Company is a party or by which it is bound obligating Company
to issue, deliver, sell, repurchase or redeem or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of Company Capital Stock or obligating
Company to grant, extend, accelerate the vesting of, change the price of, or
otherwise amend or enter into any such option, warrant, call, right, commitment
or agreement. There are no bonds, debentures, notes or other indebtedness of
Company having the right to vote (or convertible into securities having the
right to vote) on any matters on which shareholders of Company may vote. There
are no other contracts, commitments or agreements relating to

8

--------------------------------------------------------------------------------



voting, purchase or sale of Company Capital Stock (i) between or among Company
and any of its shareholders and (ii) to Company’s knowledge, between or among
any of Company’s shareholders, except for the shareholders delivering the Voting
Agreements. All shares of outstanding Company Common Stock and Company Preferred
Stock were issued in compliance with all applicable federal and state securities
laws.

          Section 2.5          Financial Statements. Company has delivered to
Parent complete and correct copies of the unaudited balance sheet and related
statements of income and cash flows of Company as of and for the fiscal years
ended September 30, 2009 and 2008 and for the three-month period ended December
31, 2009 (collectively, the “Financial Statements”). The Financial Statements
have been derived from the books and records of Company. The Financial
Statements are complete and correct in all material respects and fairly present
the financial condition and results of operations of Company as of the dates and
for the periods indicated. During the period covered by such Financial
Statements, Company has conducted no business other than its current business.
All material liabilities and obligations of Company, whether absolute, accrued,
contingent or otherwise, whether direct or indirect, and whether due or to
become due, which existed at the date of such Financial Statements have been
disclosed in the balance sheets included in the Financial Statements or in notes
to the Financial Statements to the extent such liabilities were required, under
United States generally accepted accounting principles, applied on a consistent
basis with prior periods (“GAAP”), to be so disclosed. Except as set forth in
the notes to the Financial Statements, the liabilities on the latest balance
sheet of Company included in the Financial Statements consist solely of accrued
obligations and liabilities incurred by Company in the ordinary course of
business to Persons which are not Affiliates of Company. The statements of
operations included in the Financial Statements do not contain any material
items of special or non-recurring income or other income not earned, or omit any
material item of expense incurred, in each case in the ordinary course of
business except as expressly specified therein. Company has records that
accurately and validly reflect its transactions and accounting controls
sufficient to insure that such transactions are in all material respects
executed in accordance with its management’s general or specific authorization.

          Section 2.6        Absence of Certain Changes. Since September 30,
2009 (the “Company Balance Sheet Date”), Company has conducted its business in
the ordinary course consistent with past practice, and there has not been:

 

 

 

          (a)          any event, occurrence or development which, individually
or in the aggregate, has had or reasonably would be expected to have a Material
Adverse Effect on Company;

 

 

 

          (b)          any creation or assumption by Company of any Lien on any
asset of Company other than in the ordinary course of business consistent with
past practice;

 

 

 

          (c)          any acquisition or disposition of any assets or business
of Company other than in the ordinary course of business consistent with past
practice;

 

 

 

          (d)          any agreement, commitment or understanding entered into
by Company outside the ordinary course of business or providing for total
payments by Company in excess of $25,000 in any 12 month period with any Person,
or modified or amended in any material respect the terms of any such existing
agreement;

 

 

 

          (e)          any revaluing in any material respect any of the assets
of Company, including without limitation writing down the value of any assets or
inventory or writing off notes or accounts receivable, other than in the
ordinary course of business consistent with past practice;

9

--------------------------------------------------------------------------------




 

 

 

           (f)          any material change in any method of accounting or
accounting principles or practice by Company, except for any such change
required by reason of a change in GAAP;

 

 

 

          (g)          any (i) grant of the right to receive any severance,
retention or termination pay to any current or former director, officer or
employee of Company, (ii) entering into of any employment, deferred compensation
or other similar agreement (or any amendment to any such existing agreement)
with any current or former director, officer or employee of Company, (iii)
increase or acceleration in vesting or benefits payable under any existing
severance or termination pay policies or employment agreements or (iv) increase
or acceleration in vesting or payment of compensation, bonus or other benefits
payable to current or former directors, officers or employees of Company other
than, in the case of clause (iv) only, normal increases in compensation, bonus
or other benefits payable to employees of Company in the ordinary course of
business consistent with past practice or merit increases in salaries of
employees at regularly scheduled times in customary amounts consistent with past
practice;

 

 

 

          (h)          any loss or termination of, or any material adverse
change in relations with, any customer or supplier that, individually or in the
aggregate, had resulted or may result in a Material Adverse Effect;

 

 

 

          (i)           any delay or postponement in the payment of accounts
payable and other liabilities outside the ordinary course of business;

 

 

 

          (j)           any action which, if it had been taken after the date
hereof, would have required the consent of Parent under Section 4.1 hereof; or

 

 

 

          (k)          any agreement to take any actions specified in this
Section 2.6, except for this Agreement.

          Section 2.7          Absence of Undisclosed Liabilities. Company has
no obligations or liabilities (whether pursuant to contracts or otherwise) of
any nature (matured or unmatured, fixed or contingent) other than (i) those set
forth or adequately provided for in the Balance Sheet for the period ended
September 30, 2009 (the “Company Balance Sheet”), (ii) those incurred in the
ordinary course of business and not required to be set forth in the Company
Balance Sheet under GAAP, (iii) those incurred in the ordinary course of
business since the Company Balance Sheet Date and consistent with past practice
(none of which is liability for breach of contract, breach of warranty, tort,
infringement claim or lawsuit or a liability to repay or refund to any Person
any amount previously received by Company) and (iv) those incurred in connection
with the execution of this Agreement. To the knowledge of Company, there are no
asserted claims for indemnification by any Person against Company under any law
or agreement or pursuant to Company’s Articles of Incorporation or Bylaws, and
Company is unaware of any facts or circumstances that might give rise to the
assertion of such a claim against Company thereunder. Section 2.7 of the Company
Disclosure Schedule sets forth a true and complete list of the following in
respect of the Company outstanding as of the date of this Agreement (the
“Company Debt”) to the extent not otherwise reflected on the Company Balance
Sheet: (i) all obligations for borrowed money, whether current, funded, or
secured or unsecured, and every obligation evidenced by bonds, debentures, notes
or similar instruments, (ii) all indebtedness for the deferred purchase price of
assets or services (excluding obligations relating to accounts payable and trade
payables incurred in the ordinary course of business), (iii) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (iv) all indebtedness secured by a
purchase money mortgage or other Lien to secure all or part of the purchase
price of property subject to such mortgage or Lien, (v) any liability in respect
of banker’s acceptances or

10

--------------------------------------------------------------------------------



letters of credit or similar facilities (other than letters of credit issued to
secure lease obligations or workers compensation claims), and (vi) any guarantee
of any of the foregoing of any other Person.

          Section 2.8          Litigation. There is no private or governmental
action, suit, proceeding, claim, arbitration or investigation (collectively,
“Proceeding”) pending before any Governmental Entity, foreign or domestic, or,
to the knowledge of Company, threatened against or affecting Company or any of
its properties or officers or directors (in their capacities as such) or to
which Company is a party. There is no judgment, decree or order against Company
or, to the knowledge of Company, any of its directors or officers (in their
capacities as such). No Governmental Entity has indicated in writing an
intention to conduct any audit, investigation or other review with respect to
Company which investigation or review, if adversely determined, individually or
in the aggregate, would have a Material Adverse Effect on Company. All
Proceedings have been timely reported to all applicable insurance carriers and
no reservation of rights or denial of coverage has been issued by any such
carrier.

          Section 2.9          Restrictions on Business Activities. There is no
agreement, judgment, injunction, order or decree binding upon Company which has
or could reasonably be expected to have the effect of prohibiting or materially
impairing any current or future business practice of Company, any acquisition of
property by Company or the conduct of business by Company as currently conducted
or as proposed to be conducted by Company.

          Section 2.10        Intellectual Property.

          (a)       For purposes of this Agreement, “Intellectual Property”
means:

 

 

 

             (i)          all issued patents, reissued or reexamined patents,
revivals of patents, renewals, continuations, utility models, certificates of
invention, registrations of patents and extensions thereof, regardless of
country or formal name (collectively, “Issued Patents”);

 

 

 

            (ii)          all published or unpublished nonprovisional and
provisional patent applications, reexamination proceedings, invention
disclosures and records of invention (collectively “Patent Applications” and,
with the Issued Patents, the “Patents”);

 

 

 

           (iii)         all copyrights and copyrightable works, including all
rights of authorship, use, publication, reproduction, distribution, performance
transformation, moral rights and rights of ownership of copyrightable works,
semiconductor topography works and mask works, and all rights to register and
obtain renewals and extensions of registrations, together with all other
interests accruing by reason of international copyright conventions
(collectively, “Copyrights”);

 

 

 

           (iv)         trademarks, registered trademarks, applications for
registration of trademarks, service marks, registered service marks,
applications for registration of service marks, logos, trade names, registered
trade names and applications for registrations of trade names (collectively,
“Trademarks”);

 

 

 

           (v)          all technology, ideas, inventions, designs, proprietary
information, manufacturing and operating specifications, know-how, formulae,
trade secrets, technical data, computer programs, hardware, software and
processes; and

 

 

 

           (vi)          all other intangible assets, properties and rights
(whether or not appropriate steps have been taken to protect, under applicable
law, such other intangible assets, properties or rights).

11

--------------------------------------------------------------------------------



          (b)           With respect to each item of Intellectual Property
incorporated into any product of Company or otherwise used in the business of
Company (except “off the shelf” or other software widely available through
regular commercial distribution channels at a cost not exceeding $10,000 on
standard terms and conditions, as modified for Company’s operations) (“Company
Intellectual Property”), Section 2.10 of the Company Disclosure Schedule lists:

 

 

 

                (i)          all Issued Patents and Patent Applications, all
registered Trademarks and trademark applications and all registered Copyrights,
including the jurisdictions in which each such item of Intellectual Property has
been issued or registered or in which any such application for such issuance and
registration has been filed; and

 

 

 

                (ii)         the following agreements relating to each of the
products of Company (the “Company Products”) or other Company Intellectual
Property: all (A) agreements granting any right to distribute or sublicense a
Company Product on any exclusive basis, (B) any exclusive licenses of
Intellectual Property to or from Company, (C) agreements pursuant to which the
amounts actually paid or payable under firm commitments to Company are $25,000
or more, (D) joint development agreements, (E) any agreement by which Company
grants any ownership right to any Company Intellectual Property owned by
Company, (F) any order relating to Company Intellectual Property and (G) any
option relating to any Company Intellectual Property.

          (c)           Section 2.10 of the Company Disclosure Schedule contains
an accurate list of all licenses, sublicenses and other agreements to which
Company is a party and pursuant to which Company is authorized to use any
Intellectual Property owned by any third party, excluding “off the shelf” or
other software at a cost not exceeding $10,000 and widely available through
regular commercial distribution channels on standard terms and conditions
(“Third Party Intellectual Property”).

          (d)           To Company’s knowledge, there is no unauthorized use,
disclosure, infringement or misappropriation of any Company Intellectual
Property, including any Third Party Intellectual Property, by any third party,
including any employee or former employee of Company. Company has not entered
into any agreement to indemnify any other Person against any charge of
infringement of any Intellectual Property. There are no royalties, fees or other
payments payable by Company to any Person by reason of the ownership, use, sale
or disposition of Intellectual Property.

          (e)           Company is not in breach of any license, sublicense or
other agreement relating to the Company Intellectual Property or Third Party
Intellectual Property Rights. Neither the execution, delivery or performance of
this Agreement or any ancillary agreement contemplated hereby nor the
consummation of the Merger or any of the transactions contemplated by this
Agreement will contravene, conflict with or result in an infringement on
Parent’s right to own or use any Company Intellectual Property, including any
Third Party Intellectual Property.

          (f)           All Patents, registered Trademarks, registered service
marks and registered Copyrights held by Company are valid and subsisting. All
maintenance and annual fees have been fully paid and all fees paid during
prosecution and after issuance of any patent comprising or relating to such item
have been paid in the correct entity status amounts. Company is not infringing,
misappropriating or making unlawful use of, and has not received any notice or
other communication (in writing or otherwise) of any actual, alleged, possible
or potential infringement, misappropriation or unlawful use of, any proprietary
asset owned or used by any third party. There is no Proceeding pending or, to
the knowledge of Company, threatened nor has any written claim or demand been
made, which challenges the legality, validity, enforceability or ownership of
any item of Company Intellectual Property or Third Party Intellectual Property
or alleges a claim of infringement of any Patents, Trademarks, service marks,
Copyrights or violation of any trade secret or other proprietary right of any
third party. Company has not

12

--------------------------------------------------------------------------------



brought a Proceeding alleging infringement of Company Intellectual Property or
breach of any license or agreement involving Intellectual Property against any
third party.

          (g)          All current and former officers and employees of Company
have executed and delivered to Company an agreement (containing no exceptions or
exclusions from the scope of its coverage) regarding the protection of
proprietary information and the assignment to Company of any Intellectual
Property arising from services performed for Company by such Persons, the form
of which has been supplied to Parent. All current and former consultants and
independent contractors to Company involved in the development, modification,
marketing and servicing of Company Products and/or Company Intellectual Property
have executed and delivered to Company an agreement in the form provided to
Parent (containing no exceptions or exclusions from the scope of its coverage)
regarding the protection of proprietary information and the assignment to
Company of any Intellectual Property arising from services performed for Company
by such Persons. To Company’s knowledge, no employee or independent contractor
of Company is in violation of any term of any patent disclosure agreement or
employment contract or any other contract or agreement relating to the
relationship of any such employee or independent contractor with Company. No
current or former officer, director, shareholder, employee, consultant or
independent contractor has any right, claim or interest in or with respect to
any Company Intellectual Property.

          (h)          Company has taken all commercially reasonable and
customary measures and precautions necessary to protect and maintain the
confidentiality of all Company Intellectual Property (except such Company
Intellectual Property whose value would be unimpaired by public disclosure) and
otherwise to maintain and protect the full value of all Intellectual Property it
owns or uses. All use, disclosure or appropriation of Intellectual Property not
otherwise protected by patents, patent applications or copyright (“Confidential
Information”) owned by Company by or to a third party has been pursuant to the
terms of a written agreement between Company and such third party. All use,
disclosure or appropriation of Confidential Information not owned by Company has
been pursuant to the terms of a written agreement between Company and the owner
of such Confidential Information, or is otherwise lawful.

          (i)          Company is not subject to any Proceeding or outstanding
decree, order, judgment or stipulation restricting in any manner the use,
transfer or licensing thereof by Company, or which may affect the validity, use
or enforceability of such Company Intellectual Property. Company is not subject
to any agreement which restricts in any material respect the use, transfer or
licensing by Company of the Company Intellectual Property or Company Products.

          Section 2.11          Interested Party Transactions. Except as
disclosed in Section 2.11 of the Company Disclosure Schedule, Company is not
indebted to any director, officer, employee or agent of Company (except for
amounts due as normal salaries and bonuses and in reimbursement of ordinary
expenses), and no such Person is indebted to Company. There have been no
transactions since December 31, 2008 which would require disclosure if Company
were subject to disclosure under Item 404 of Regulation S-K under the Securities
Act.

          Section 2.12          Minute Books. The minute books of Company made
available to Parent contain a complete and accurate summary of all meetings of
directors and shareholders or actions by written consent since the time of
incorporation of Company, and reflect all transactions referred to in such
minutes accurately in all material respects.

13

--------------------------------------------------------------------------------



          Section 2.13          Material Contracts.

            (a)        Section 2.13 of the Company Disclosure Schedule sets
forth a complete list of all currently effective written or oral:

 

 

 

          (i)      employment contracts, arrangements or policies of Company
which may not be immediately terminated without penalty (or any augmentation or
acceleration of benefits);

 

 

 

          (ii)      leases, sales contracts and other agreements with respect to
any property, real or personal, of Company, except for leases of personal
property involving, on an annual basis, less than $25,000 individually and
$50,000 in the aggregate;

 

 

 

          (iii)     contracts or commitments for capital expenditures or
acquisitions in excess of $25,000 on an annual basis for one project or series
of related projects;

 

 

 

          (iv)     agreements, contracts, indentures or other instruments
relating to the borrowing of money, or the guarantee of any obligation (third
party or otherwise) for the borrowing of money (excluding routine checking
account overdraft agreements);

 

 

 

          (v)      contracts or agreements providing for any covenant not to
compete by Company or otherwise restricting in any way Company’s engaging in any
business activity (including a description of the businesses to which the
covenant not to compete applies);

 

 

 

          (vi)      contracts or agreements relating to consultancies,
professional retentions, agency, sales or distributorship arrangements
pertaining to Company or its products or activities involving total payments
within any 12 month period in excess of $25,000 and which are not terminable on
30 days’ notice without penalty;

 

 

 

          (vii)     contracts, agreements or commitments requiring Company to
indemnify or hold harmless any Person;

 

 

 

          (viii)    all contracts with any customer or supplier activities
involving total payments within any 12 month period in excess of $25,000 and
which are not terminable on 30 days’ notice without penalty;

 

 

 

          (ix)      any written agreement (or group of related agreements) for
the acquisition of services, supplies, equipment, inventory, fixtures or other
property involving more than $25,000 individually and $50,000 in the aggregate;

 

 

 

          (x)       any agreement providing for the purchase from a supplier of
all or substantially all of the requirements of Company of a particular product
or service;

 

 

 

          (xi)      any agreement, contract, arrangement or understanding with
any Affiliate, licensee or Company Shareholder;

 

 

 

          (xii)     any license or agreement granting or restricting the right
of Company to use any Intellectual Property;

 

 

 

          (xiii)    any partnership, joint venture and similar agreements
involving a sharing of profits or expenses;

14

--------------------------------------------------------------------------------




 

 

 

          (xiv)      any guaranty or suretyship, indemnification or contribution
agreement or performance bond; and

 

 

 

          (xv)      contracts, agreements, arrangements or commitments, other
than the foregoing, which could reasonably be considered material to Company’s
business

True, correct and complete copies of each agreement listed in Section 2.13 of
the Company Disclosure Schedule have been delivered to Parent.

            (b)       With respect to each Company Agreement (whether or not so
listed): (i) the agreement is legal, valid, binding and enforceable and in full
force and effect with respect to Company, and to Company’s knowledge is legal,
valid, binding, enforceable and in full force and effect with respect to each
other party thereto, in either case subject to the effect of bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and except as the availability of equitable remedies
may be limited by general principles of equity; (ii) the agreement will continue
to be legal, valid, binding and enforceable and in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect prior to the Closing, subject to the effect of bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and except as the availability of equitable remedies may be limited by
general principles of equity; (iii) Company has performed all the obligations
required to be performed by it and is entitled to all benefits thereunder; and
(iv) neither Company nor, to Company’s knowledge, any other party is in breach
or default, and no event has occurred which with notice or lapse of time would
constitute a breach of default by Company or, to Company’s knowledge, by any
such other party, or permit termination, modification or acceleration, under the
agreement. Company is not a party to any oral contract, agreement or other
arrangement.

          Section 2.14          Title to Property. Company has good and
marketable title to all of its properties, interests in properties and assets,
real and personal, reflected in the Company Balance Sheet or acquired after the
Company Balance Sheet Date (except properties, interests in properties and
assets sold or otherwise disposed of since the Company Balance Sheet Date in the
ordinary course of business), or with respect to leased properties and assets,
valid leasehold interests therein, free and clear of all Liens, except (i) the
Lien of current taxes not yet due and payable, (ii) such imperfections of title,
Liens and easements as do not and will not materially detract from or interfere
with the use of the properties subject thereto or affected thereby, or otherwise
materially impair business operations involving such properties and (iii) Liens
securing debt which is reflected on the Company Balance Sheet. The plants,
property and equipment of Company that are used in the operation of its business
are in all material respects in good operating condition and repair, subject to
normal wear and tear not caused by neglect. All properties used in the
operations of Company are reflected in the Company Balance Sheet to the extent
GAAP requires the same to be reflected. All leases of real and personal property
to which Company is a party are in full force and effect and are valid, binding
and enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy laws and other similar laws
affecting creditors’ rights generally and general principles of equity,
regardless of whether asserted in a proceeding in equity or at law. True and
correct copies of all such leases have been provided to Parent. Company owns no
real property.

          Section 2.15          Environmental Matters.

 

 

 

 

(a)

For purposes of this Agreement:


 

 

 

          (i)          “Environmental Laws” shall mean all applicable U.S.,
state, local and foreign laws, statutes, treaties, rules, codes, ordinances,
regulations, certificates, orders, directives,

15

--------------------------------------------------------------------------------




 

 

 

interpretations, licenses, permits and other authorizations of any Governmental
Entity and judgments, decrees, injunctions, writs, orders or like action of any
court, arbitrator or other administrative, judicial or quasi-judicial tribunal
or agency of competent jurisdiction, including any thereof of the European
Community or the European Union, having the force of law and being applicable to
Company, dealing with the protection of health, welfare or the environment,
including, without limitation, flood, pollution or disaster laws and health and
environmental protection laws and regulations, and all other rules and
regulations promulgated thereunder and any provincial, municipal, water board or
other local statute, law, rule, regulation or ordinance relating to public or
employee health, safety or the environment, including all laws relating to
Releases into air, water, land or groundwater, relating to the withdrawal or use
of groundwater, and relating to the use, handling, transportation,
manufacturing, introduction into the stream of commerce or disposal of Hazardous
Materials, including, without limitation, the federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as amended (“CERCLA”), and the federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended
(“RCRA”).

 

 

 

                (ii)          “Hazardous Materials” shall mean any material,
chemical, liquid, gas compound, substance, mixture or by-product that is
identified, defined, designated, listed, restricted or otherwise regulated under
Environmental Laws as a “hazardous constituent,” “hazardous substance,”
“hazardous material,” “hazardous waste,” “infectious waste,” “medical waste,”
“biomedical waste,” “solid waste”, “pollutant” “toxic pollutant” or
“contaminant,” or any other formulation or terminology intended to classify or
identify substances, constituents, materials, or wastes by reason of properties
that are deleterious to the environment, natural resources, worker health and
safety, or public health and safety, including, without limitation,
ignitability, corrosivity, reactivity, carcinogenicity, toxicity and
reproductive toxicity.

 

 

 

                (iii)          “Release” shall mean the spilling, leaking,
discharging, injecting, emitting and/or disposing and placement of a Hazardous
Material in any location that poses a threat thereof.

         (b)          Company is and has been in compliance in all material
respects with all Environmental Laws relating to the properties or facilities
currently or previously used, leased or occupied by Company at any time. During
the period of ownership or operation by Company of any of its currently or
previously owned, leased or operated properties, and, to Company’s knowledge,
prior to the period of such ownership or operation, no Hazardous Material has
been treated or disposed of, and there have been no Releases or threatened
Releases of Hazardous Material at, in, on, under or affecting such properties or
any contiguous site that may or will give rise to liability of Company under
Environmental Laws. No Company employee or other Person has claimed that Company
is liable for alleged injury or illness resulting from an alleged exposure to a
Hazardous Material. No civil, criminal or administrative Proceeding is pending
or, to Company’s knowledge, threatened against Company, with respect to
Hazardous Materials or Environmental Laws, and Company is not aware of any facts
or circumstances which could form the basis for assertion of a claim against
Company or which could form the basis for liability of Company, regarding
Hazardous Materials or regarding actual or potential noncompliance with
Environmental Laws. Company has not received any written notice of, or entered
into or assumed by contract, judicial or administrative settlement, or operation
of law any indemnification obligation, order, settlement or decree relating to:
(i) any violation of any Environmental Laws or the institution or pendency of
any Proceeding by any Governmental Entity or any third party in connection with
any alleged violation of Environmental Laws or any Release of Hazardous
Materials, (ii) the response to or remediation of Hazardous Material at or
arising from any of Company’s activities or properties or any other properties
or (iii) payment for any response action relating to or remediation of Hazardous
Material at or arising from any of Company’s properties, activities, or any
other properties.

16

--------------------------------------------------------------------------------




 

 

 

 

Section 2.16      Taxes.

 

 

 

 

(a)           For purposes of in this Agreement:

 

 

 

 

               (i)          “Tax” and “Taxes” includes any federal, state, local
or foreign income, gross receipts, capital, franchise, import, goods and
services, value added, sales and use, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, excise, natural resources,
severance, stamp, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee withholding or other tax of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing; the foregoing shall include any
transferee or secondary liability for a Tax and any liability assumed by
agreement or arising as a result of being (or ceasing to be) a member of any
Affiliated Group (as defined in Section 1504 of the Code) or being included (or
required to be included) in any Tax Return relating thereto).

 

 

 

 

               (ii)         “Tax Returns” means returns, declarations, reports,
claims for refund, information returns or other documents (including any related
or supporting schedules, statements or information) filed or required to be
filed in connection with the determination, assessment or collection of any
Taxes of any party or the administration of any laws, regulations or
administrative requirements relating to any Taxes.

           (b)          Company has properly prepared and timely filed all Tax
Returns relating to any and all Taxes concerning or attributable to Company or
its operations for any period ending on or before the Closing Date and such Tax
Returns are true and correct in all material respects and have been completed in
accordance with applicable Legal Provisions. Company has made available to
Parent copies of all Tax Returns filed for all periods since its inception.

           (c)          Company has fully and timely paid all Taxes shown to be
payable on such Tax Returns covered by Section 2.16(b).

           (d)          Company has no liabilities for unpaid Taxes that have
not been accrued for or reserved on the latest balance sheet included in the
Financial Statements, whether asserted or unasserted, contingent or otherwise,
and Company has no knowledge of any basis for the assertion of any such
liability attributable to Company, its assets or operations. The cash reserves
or accruals for Taxes provided in the books and records of Company with respect
to any period for which Tax Returns have not yet been filed or for which Taxes
are not yet due and owing have been made in accordance with GAAP and are, or
prior to the Effective Time, will be, sufficient for all unpaid Taxes of Company
through and including the Effective Time. Company has no liability for Taxes of
any other Person as a transferee, successor, by contract or otherwise. Company
has not executed any agreements or waivers extending any statute of limitations
on or extending the period for the assessment or collection of any Tax.

           (e)          Company is not a party to any Tax-sharing agreement or
similar arrangement with any other party, and Company has not assumed any Tax
obligations of, or with respect to any transaction relating to, any other Person
or agreed to indemnify any other Person with respect to any Tax.

           (f)           Company’s Tax Returns have never been audited by a
government or taxing authority, nor is any such audit in process or pending, and
Company has not been notified of any request for such an audit or other
examination. No claim has been made by a taxing authority in a jurisdiction
where Company does not file Tax Returns such that it is or may be subject to
taxation by that jurisdiction.

17

--------------------------------------------------------------------------------



          (g)          Company has never been a member of an affiliated group of
corporations filing a consolidated federal income tax return.

          (h)          Company is not a party to any contract, agreement, plan
or arrangement, including but not limited to the provisions of this Agreement,
covering any employee or former employee of Company that, individually or
collectively, could give rise to the payment of any amount that would not be
deductible pursuant to Sections 280G, 464 or 162(m) of the Code by Company or
the Surviving Corporation as an expense under applicable law.

          (i)           Company has complied in all material respects with all
applicable laws, rules and regulations relating to the payment and withholding
of Taxes and have duly and timely withheld from employee salaries, wages and
other compensation and have paid over to the appropriate taxing authorities all
amounts required to be so withheld and paid over for all periods under all
applicable laws.

          (j)           Neither Company nor any of its Affiliates has taken or
agreed to take any action or knows of any fact or circumstance that could
prevent the Merger from qualifying as a reorganization within the meaning of
Section 368(a) of the Code.

          Section 2.17     Employee Benefit Plans.

          (a)          Section 2.17 of the Company Disclosure Schedule contains
a complete and accurate list of each plan, program, policy, practice, contract,
agreement or other arrangement providing for employment, compensation,
retirement, deferred compensation, loans, severance, separation, relocation,
repatriation, expatriation, visas, work permits, termination pay, performance
awards, bonus, incentive, stock option, stock purchase, stock bonus, phantom
stock, stock appreciation right, supplemental retirement, fringe benefits,
cafeteria benefits or other benefits whether written or unwritten, including,
without limitation, each “employee benefit plan” within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to ERISA, which is or has been sponsored,
maintained, contributed to or required to be contributed to by Company or any
trade or business (whether or not incorporated) which is or, at any relevant
time, was treated as a single employer with Company within the meaning of
Section 414(b), (c), (m) or (o) of the Code (an “ERISA Affiliate”), for the
benefit of any Person who performs or who has performed services for Company or
with respect to which Company or any ERISA Affiliate has or may have any
liability (including, without limitation, contingent liability) or obligation
(collectively, the “Company Employee Plans”).

          (b)          Documents. Company has furnished to Parent true and
complete copies of documents embodying each of the Company Employee Plans and
related plan documents, including (without limitation) trust documents, group
annuity contracts, plan amendments, insurance policies or contracts, participant
agreements, employee booklets, administrative service agreements, summary plan
descriptions, compliance and nondiscrimination tests for the last three plan
years (or such lesser time as Company has been in existance), standard COBRA
forms and related notices, registration statements and prospectuses, and any
material communications with employees or Governmental Entities relating
thereto. With respect to each Company Employee Plan which is subject to ERISA
reporting requirements, Company has provided copies of the Form 5500 reports
filed for the last two plan years. Company has furnished Parent with the most
recent IRS determination letter issued with respect to each such Company
Employee Plan, and nothing has occurred since the issuance of each such letter
which could reasonably be expected to cause the loss of the tax-qualified status
of any Company Employee Plan subject to Code Section 401(a).

18

--------------------------------------------------------------------------------



          (c)          Compliance. (i) Each Company Employee Plan has been
administered in all material respects in accordance with its terms and in
compliance with the requirements prescribed by any and all statutes, rules and
regulations (including ERISA and the Code), and Company and each ERISA Affiliate
have performed all material obligations required to be performed by them under,
are not in any material respect in default under or violation of and have no
knowledge of any material default or violation by any other party to, any of the
Company Employee Plans; (ii) any Company Employee Plan intended to be qualified
under Section 401(a) of the Code has since its inception been so qualified and
has either obtained from the IRS a favorable determination letter as to its
qualified status under the Code, including all amendments to the Code which are
currently effective, or has time remaining to apply under applicable Treasury
Regulations or IRS pronouncements for a determination letter and to make any
amendments necessary to obtain a favorable determination letter; (iii) none of
the Company Employee Plans promises or provides retiree medical or other retiree
welfare benefits to any Person; (iv) there has been no “prohibited transaction,”
as such term is defined in Section 406 of ERISA or Section 4975 of the Code,
with respect to any Company Employee Plan: (v) none of Company or any ERISA
Affiliate is subject to any liability or penalty under Sections 4976 through
4980 of the Code or Title I of ERISA with respect to any Company Employee Plan;
(vi) all contributions required to be made by Company or any ERISA Affiliate to
any Company Employee Plan with respect to all periods prior to the Effective
Time have been fully paid or accrued on the Financial Statements; (vii) with
respect to each Company Employee Plan, no “reportable event” within the meaning
of Section 4043 of ERISA (excluding any such event for which the thirty (30) day
notice requirement has been waived under the regulations to Section 4043 of
ERISA) nor any event described in Section 4062, 4063 or 4041 or ERISA has
occurred; (viii) each Company Employee Plan subject to ERISA has prepared in
good faith and timely filed all requisite governmental reports (which were true
and correct in all material respects as of the date filed) and has properly and
timely filed and distributed or posted all notices and reports to employees
required to be filed, distributed or posted with respect to each such Company
Employee Plan; and (ix) there has been no amendment to, written interpretation
or announcement by Company or any ERISA Affiliate which would materially
increase the expense of maintaining any Company Employee Plan above the level of
expense incurred with respect to that Plan for the most recent fiscal year
included in the Financial Statements.

          (d)          No Title IV or Multiemployer Plan. None of Company or any
ERISA Affiliate has ever maintained, established, sponsored, participated in,
contributed to, or is obligated to contribute to, or otherwise incurred any
obligation or liability (including, without limitation, any contingent
liability) under any (i) “multiemployer plan” (as defined in Section 3(37) of
ERISA) or (ii) to any “pension plan” (as defined in Section 3(2) of ERISA)
subject to Section 302 or Title IV of ERISA or Section 412 of the Code. Neither
Company nor any ERISA Affiliate has any actual or potential withdrawal liability
(including, without limitation, any contingent liability) for any complete or
partial withdrawal (as defined in Sections 4203 and 4205 of ERISA) from any
multiemployer plan.

          (e)          COBRA, FMLA, HIPAA, Cancer Rights. With respect to each
Company Employee Plan, Company has complied in all material respects with (i)
the applicable health care continuation and notice provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
regulations thereunder or any state law governing health care coverage extension
or continuation; (ii) the applicable requirements of the Family and Medical
Leave Act of 1993 and the regulations thereunder; (iii) the applicable
requirements of the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”); and (iv) the applicable requirements of the Cancer Rights Act of
1998.

          (f)          Effect of Transaction. The consummation of the
transactions contemplated by this Agreement will not (i) entitle any current or
former director, officer, employee or other service provider of Company or any
ERISA Affiliate to severance benefits or any other payment (including, without
limitation, unemployment compensation, golden parachute, bonus, retention or
benefits under any Company Employee Plan), except as expressly provided in this
Agreement or (ii) accelerate the time of

19

--------------------------------------------------------------------------------



payment or vesting of any such benefits or increase the amount of compensation
due any such employee or service provider. No benefit payable or which may
become payable by Company pursuant to any Company Employee Plan or as a result
of or arising under this Agreement shall constitute an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code) which is subject to the
imposition of an excise Tax under Section 4999 of the Code or the deduction for
which would be disallowed by reason of Section 280G of the Code. Each Company
Employee Plan can be amended, terminated or otherwise discontinued after the
Effective Time in accordance with its terms, without material liability to
Parent or the Surviving Corporation (other than ordinary administration expenses
typically incurred in a termination event).

          Section 2.18     Employee Matters. Section 2.18 of the Company
Disclosure Schedule contains a list of the names of all employees (including,
without limitation part-time, temporary and inactive employees), leased
employees, independent contractors and consultants of Company, their respective
salaries or wages, other compensation and dates of employment and positions.
Company is in compliance in all material respects with all currently applicable
Legal Provisions respecting terms and conditions of employment including,
without limitation, applicant and employee background checking, immigration
laws, discrimination laws, verification of employment eligibility, employee
leave laws, classification of workers as employees and independent contractors,
wage and hour laws, and occupational safety and health laws. There are no claims
pending, or, to Company’s knowledge, reasonably expected or threatened, against
Company under any workers’ compensation or long term disability plan or policy.
Company has no material unsatisfied obligations to any employees, former
employees or qualified beneficiaries pursuant to COBRA, HIPAA or any state law
governing health care coverage extension or continuation. Company is not a party
to any collective bargaining agreement or other labor union contract, nor does
Company know of any activities or proceedings of any labor union to organize its
employees. Company has provided all employees with all wages, benefits,
relocation benefits, stock options, bonuses and incentives and all other
compensation which became due and payable through the date of this Agreement.
Company has not instituted any “freeze” of, or delayed or deferred the grant of,
any cost-of-living or other salary adjustments for any of its employees.

          Section 2.19     Insurance. Company carries property, liability,
workers’ compensation and such other types of insurance pursuant to the
insurance policies listed and briefly described in Section 2.19 of the Company
Disclosure Schedule (collectively, the “Insurance Policies” and each
individually, an “Insurance Policy”). The Insurance Policies cover such risks
and contain such policy limits, types of coverage and deductibles as are, in
Company’s judgment, adequate to insure fully (subject to the deductibles and
retention amounts described in Section 2.19 of the Company Disclosure Schedule)
against risks to which Company and its employees, business, properties and other
assets may be exposed in the operation of the business as currently conducted.
Section 2.19 of the Company Disclosure Schedule set forth a list of all claims
under any Insurance Policy in excess of $50,000 per occurrence filed by or on
behalf of Company since January 1, 2008. There is no material claim pending
under any of such policies or bonds as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or bonds. All of the
Insurance Policies are valid and enforceable policies, all premiums due and
payable under all such policies and bonds have been paid and Company is
otherwise in compliance in all material respects with the terms of such policies
and bonds. Company has no knowledge of any threatened termination of, or
material premium increase with respect to, any of such policies.

          Section 2.20     Licenses and Permits. Company has obtained each
federal, state, county, local or foreign governmental consent, license, permit,
grant or other authorization of a Governmental Entity (i) pursuant to which
Company currently operates or holds any interest in any of its properties or
(ii) that is required for the operation of Company’s business or the holding of
any such interest (collectively, “Permits”), all of which are listed (with
expiration dates, if applicable) on Schedule 2.20 of the Company Disclosure
Schedule, and all of such Permits are in full force and effect except where the
failure to obtain

20

--------------------------------------------------------------------------------



or have any such authorizations could not reasonably be expected to have a
Material Adverse Effect on Company. No Permit is subject to revocation or
forfeiture by virtue of any existing circumstances, there is no Proceeding
pending or, to the knowledge of Company, threatened to modify or revoke any
Permit, and no Permit is subject to any outstanding order, decree, judgment,
stipulation or, to the knowledge of Company, investigation that would reasonably
be likely to materially adversely affect such Permit.

          Section 2.21     Compliance With Laws. Company has complied in all
material respects with, is not in violation in any material respect of and has
not received any notices of violation with respect to, any federal state, local
or foreign statute, law, regulation, judgment, order or decree of any Government
Entity (collectively, “Legal Provisions”) with respect to the ownership or
operation of its business. No investigation or review by any Governmental Entity
(including without limitation any audit or similar review by any federal,
foreign, state or local taxing authority) with respect to Company is pending or,
to the knowledge of Company, threatened, nor has any Governmental Entity
indicated in writing to Company an intention to conduct the same.

          Section 2.22     Certain Business Practices. Neither Company nor, to
the knowledge of Company, any director, officer, agent or employee of Company
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns or violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (iii) made any other unlawful
payment.

          Section 2.23     Brokers’ and Finders’ Fee. No broker, finder or
investment banker is entitled to brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with the Merger, this Agreement or any transaction contemplated hereby.

          Section 2.24     Representations Complete. None of the representations
or warranties made by Company herein or in any Schedule or Exhibit hereto,
including the Company Disclosure Schedule, or certificate furnished by Company
pursuant to this Agreement or any written statement furnished to Parent pursuant
hereto or in connection with the transactions contemplated hereby, when all such
documents are read together in their entirety, contains, or will contain at the
Effective Time, any untrue statement of a material fact, or omits, or will omit
at the Effective Time, to state any material fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which made, not misleading. There is no fact (other than matters of a general
economic or political nature that do not affect Company uniquely) known to
Company that has not been disclosed by Company to Parent that might reasonably
be expected to have or result in a Material Adverse Effect on Company or
adversely affect the ability of Company to conduct its business after the
Closing as currently conducted and as currently proposed to be conducted.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

          Parent and Merger Sub represent and warrant to Company that the
statements contained in this Article III are true and correct.

          Section 3.1    Organization, Standing and Power. Each of Parent and
Merger Sub is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Each of Parent and
Merger Sub has the corporate power to own its properties and to carry on its
business as now being conducted and as proposed to be conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing would have a Material
Adverse Effect on Parent. Parent has delivered a true and correct copy of

21

--------------------------------------------------------------------------------



the Certificate of Incorporation and Bylaws of Parent and Merger Sub, each as
amended to date, to Company. Neither Parent nor Merger Sub is in violation of
any of the provisions of its Certificate of Incorporation or Bylaws.

          Section 3.2     Authority. Parent and Merger Sub have all requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Parent and Merger
Sub. This Agreement has been duly executed and delivered by Parent and Merger
Sub and constitutes the valid and binding obligations of Parent and Merger Sub,
enforceable against each of Parent and Merger Sub in accordance with its terms,
except that such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to creditors’ rights
generally, and is subject to general principles of equity. The execution and
delivery of this Agreement do not and the consummation of the transactions
contemplated hereby will not, assuming compliance with the matters referred to
in the next sentence, require any consent or other action by any Person under,
or conflict with, or result in any violation of, or default under (with or
without notice or lapse of time, or both), or result in the triggering of any
payment or other obligation under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under, or
result in the creation of any Lien in or upon any of the properties or assets of
Parent or any of its Subsidiaries under, (i) any provision of the Certificate of
Incorporation or Bylaws of Parent or any of its Subsidiaries, as amended, or
(ii) any material mortgage, indenture, lease, contract or other agreement or
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Parent or any of its
Subsidiaries or their properties or assets. No consent, approval, order or
authorization of or registration, declaration or filing with any Governmental
Entity is required by or with respect to Parent or any of its Subsidiaries in
connection with the execution and delivery of this Agreement by Parent and
Merger Sub or the consummation by Parent and Merger Sub of the transactions
contemplated hereby, except for (i) the filing of the Certificate of Merger and
the Articles of Merger, together with the required officers’ certificates, as
provided in Section 1.2, (ii) filings required under Regulation D of the
Securities Act, (iii) the filing of a Form 8-K with the Securities and Exchange
Commission (“SEC”) and the Financial Industry Regulatory Authority (“FINRA”),
(iv) any filings as may be required under applicable state securities laws and
the securities laws of any foreign country, (v) the filing with the Nasdaq
National Market of a Notification Form for Listing of Additional Shares with
respect to the shares of Parent Common Stock issuable in the Merger, (vi)
filings required to perform its obligations under Section 5.13, (vii) those that
may be required solely by reason of Company’s (as opposed to any third party’s)
participation in the transactions contemplated by this Agreement, and (viii)
such other consents, authorizations, filings, approvals and registrations which,
if not obtained or made, would not have a Material Adverse Effect on Parent and
would not prevent, materially alter or delay any of the transactions
contemplated by this Agreement.

          Section 3.3     SEC Documents; Financial Statements. Parent has made
available to Company or its counsel through EDGAR a true and complete copy of
each statement, report, registration statement (with the prospectus in the form
filed pursuant to Rule 424(b) of the Securities Act), definitive proxy statement
and other filing filed with the SEC by Parent since January 1, 2009, and, prior
to the Effective Time, Parent will have made available to Company or its counsel
through EDGAR true and complete copies of any additional documents filed with
the SEC by Parent prior to the Effective Time (collectively, the “Parent SEC
Documents”). In addition, Parent has made available to Company all exhibits to
the Parent SEC Documents filed prior to the date hereof which are (i) requested
by Company and (ii) are not available in complete form through EDGAR (“Requested
Confidential Exhibits”) and will promptly make available to Company all
Requested Confidential Exhibits to any additional Parent SEC Documents filed
prior to the Effective Time. As of their respective filing dates, the Parent SEC
Documents complied in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the

22

--------------------------------------------------------------------------------



“Exchange Act”), and the Securities Act and none of the Parent SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except to the extent corrected by a subsequently filed Parent SEC Document prior
to the date hereof. The financial statements of Parent, including the notes
thereto, included in the Parent SEC Documents (the “Parent Financial
Statements”), complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates, and have been prepared in
accordance with GAAP (except as may be indicated in the notes thereto or, in the
case of unaudited statements included in Quarterly Reports on Form 10-Qs, as
permitted by Form 10-Q of the SEC). The Parent Financial Statements fairly
present the consolidated financial condition and operating results of Parent and
its Subsidiaries at the dates and during the periods indicated therein (subject,
in the case of unaudited statements, to normal, recurring year-end adjustments).

          Section 3.4     Absence of Certain Changes. Since September 30, 2009,
Parent has conducted its business in the ordinary course consistent with past
practice, and there has not been: (i) any event, occurrence or development
which, individually or in the aggregate, has had or reasonably would be expected
to have a Material Adverse Effect on Parent; (ii) any change in accounting
methods or practices by Parent or any revaluation by Parent of any of its
assets; (iii) any material contract entered into by Parent, other than in the
ordinary course of business, as provided to Company or disclosed in the Parent
SEC Documents, or any material amendment or termination of, or default under,
any material contract to which Parent is a party or by which it is bound; or
(iv) any negotiation or agreement by Parent or any of its Subsidiaries to do any
of the things described in the preceding clauses (i) through (iii) (other than
negotiations with Company and its representatives regarding the transactions
contemplated by this Agreement).

          Section 3.5     Interim Operations of Merger Sub. Merger Sub was
formed solely for the purpose of engaging in the transactions contemplated by
this Agreement, has engaged in no other business activities and has conducted
its operations only as contemplated by this Agreement.

ARTICLE IV
CONDUCT PRIOR TO THE EFFECTIVE TIME

          Section 4.1     Conduct of Business of Company. During the period from
the date of this Agreement and continuing until the earlier of the termination
of this Agreement or the Effective Time, Company agrees (except to the extent
expressly contemplated by this Agreement or as consented to in writing by
Parent), to carry on its business in the usual regular and ordinary course in
substantially the same manner as heretofore conducted, and in compliance in all
material respects with all applicable Legal Provisions, to pay or perform its
obligations when due and to use all reasonable efforts to preserve intact its
present business organizations, keep available the services of its present
officers and key employees and preserve its relationships with customers,
suppliers, distributors, licensors, licensees and others having business
dealings with it to the end that its goodwill and ongoing businesses shall be
unimpaired at the Effective Time. Without limiting the foregoing, except as
expressly contemplated by this Agreement or the Company Disclosure Schedule,
Company shall not do, cause or permit any of the following, without the prior
written consent of Parent:

          (a)          Charter Documents. Cause or permit any amendments to its
Articles of Incorporation or Bylaws;

          (b)          Dividends; Changes in Capital Stock. (i) Declare or pay
any dividends on or make any other distributions (whether in cash, stock or
property) in respect of any of its capital stock, (ii) split, combine or
reclassify any of its capital stock, (iii) issue or authorize the issuance of
any other securities in

23

--------------------------------------------------------------------------------



respect of, in lieu of or in substitution for shares of its capital stock, or
repurchase or otherwise acquire, directly or indirectly, any shares of its
capital stock except from former employees, directors and consultants in
accordance with agreements providing for the repurchase of shares in connection
with any termination of service to it or (iv) adopt a plan or agreement of
complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization of Company;

          (c)          Material Contracts. Enter into any contract or
commitment, or violate, amend or otherwise modify or waive any of the terms of
any of its contracts, other than in the ordinary course of business consistent
with past practice;

          (d)          Issuance of Securities. Issue, deliver or sell, or
authorize or propose the issuance, delivery or sale of, or purchase or propose
the purchase of, any shares of its capital stock or securities convertible into
or exchangeable for, or subscriptions, rights, warrants or options to acquire,
or other agreements or commitments of any character obligating it to issue any
such shares or other convertible or exchangeable securities;

          (e)          Intellectual Property. Transfer to any Person any rights
to its Intellectual Property other than in the ordinary course of business
consistent with past practice;

          (f)          Exclusive Rights. Enter into or amend any agreements
pursuant to which any other party is granted marketing or other rights of any
type or scope with respect to any of Company Products or Company Intellectual
Property;

          (g)          Dispositions. Sell, lease, license or otherwise dispose
of or encumber any of its properties or assets except in the ordinary course of
business consistent with past practice;

          (h)          Indebtedness. Incur any indebtedness for borrowed money
or guarantee any such indebtedness, issue or sell any debt securities or
warrants or other rights to acquire any debt securities of Company, guarantee
any debt securities of another Person, enter into any “keep well” or other
agreement to maintain any financial statement condition of another Person or
enter into any arrangement having the economic effect of any of the foregoing;

          (i)          Agreements. Enter into, terminate or amend, in a manner
which will adversely affect the business of Company, (i) any agreement involving
an obligation to pay or the right to receive $25,000 or more, (ii) any agreement
relating to the license, transfer or other disposition or acquisition of
Intellectual Property rights or rights to market or sell Company Products or
(iii) any other agreement which is material to the business or prospects of
Company or would be required to be disclosed pursuant to Section 2.13 hereunder;

          (j)          Payment of Obligations. Pay, discharge or satisfy, in an
amount in excess of $25,000 in the aggregate, any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise) arising
other than in the ordinary course of business, other than the payment, discharge
or satisfaction of liabilities reflected or reserved against in the Financial
Statements;

          (k)          Capital Expenditures. Make any capital expenditures,
capital additions or capital improvements other than as expressly set forth in
Company’s capital expenditure budget previously delivered to Parent;

          (l)          Insurance. Materially reduce the amount of any insurance
coverage provided by existing insurance policies;

24

--------------------------------------------------------------------------------



          (m)          Termination or Waiver. Terminate or waive any right of
substantial value, other than in the ordinary course of business;

          (n)          Employee Benefit Plans; New Hires; Pay Increase. Amend
any Company Employee Plan except to the extent required by applicable law, adopt
any plan, contract or arrangement that would constitute a Company Employee Plan,
take any action to fund or in any other way secure the payment of compensation
or benefits under any Company Employee Plan, hire any new officer level
employee, pay any special bonus, special remuneration or special noncash benefit
(except payments and benefits made pursuant to written agreements outstanding on
the date hereof), or increase the benefits, salaries or wage rates of its
employees except in the ordinary course of business consistent with past
practice;

          (o)          Severance Arrangements. (i) Grant any severance or
termination pay or benefits (A) to any current or former director or officer or
(B) to any other employee except payments made pursuant to written agreements
outstanding on the date hereof and disclosed on the Company Disclosure Schedule,
or (ii) increase in any manner the severance or termination pay of any current
or former director, officer or employee;

          (p)          Acquisitions. Acquire or agree to acquire by merging or
consolidating with, or by purchasing a substantial portion of the assets of, or
by any other manner, any business or any corporation, partnership, association
or other business organization or division thereof, make any investment in any
other Person or otherwise acquire or agree to acquire any assets which are
material, individually or in the aggregate, to its business;

          (q)          Taxes. Make or change any election in respect of Taxes,
adopt or change any accounting method in respect of Taxes, file any amendment to
a Tax Return, enter into any closing agreement, settle any claim or assessment
in respect of Taxes, or consent to any extension or waiver of the limitation
period applicable to any material claim or assessment in respect of Taxes;

          (r)          Accounting Matters. Except as required by GAAP, (i) make
any change in accounting methods, practices or principles or (ii) accelerate any
income, postpone any expense or reverse any reserve, except on a basis
consistent with past practice;

          (s)          Revaluation. Revalue any of its assets, including without
limitation writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business; or

          (t)          Other. Agree or commit to take any of the actions
described in Sections 4.1(a) through (s) above, or take or agree or commit to
take any action that would (i) make any representation and warranty of Company
hereunder inaccurate in any respect at, or as of any time prior to, the
Effective Time (or, in the case of representations and warranties that are not
qualified by reference to the term “Material Adverse Effect” and/or taken as a
whole, or derivatives or variations of such terms, inaccurate in any material
respect at, or as of any time prior to, the Effective Time) or (ii) that would
reasonably be expected to prevent, impair or materially delay the ability of
Company or Parent to consummate the transactions contemplated by this Agreement.

          Without limiting the generality of the foregoing, Company shall
deliver to Parent a copy of any income or franchise Tax Return required to be
filed by Company prior to the Effective Time no later than thirty (30) days
prior to the due date for the filing thereof, which returns shall be prepared in
a manner consistent with prior practice unless otherwise required by applicable
Legal Provisions. Parent shall be entitled to review and comment on any such Tax
Returns prior to the due date for filing, and Company shall any changes to such
Tax Returns reasonably requested by Parent.

25

--------------------------------------------------------------------------------



          Section 4.2          No Solicitation.

          (a)          From and after the date of this Agreement until the
Effective Time, Company shall not, directly or indirectly through any officer,
director, employee, representative or agent of Company or otherwise, (i)
solicit, initiate or encourage any inquiries or proposals that constitute, or
could reasonably be expected to lead to, any offer or proposal for, or any
indication of interest in, (A) a merger or other business combination involving
Company, (B) the acquisition of any equity interest in, or a substantial portion
of the assets of, or (C) any similar transaction the effect of which would be
reasonably likely to prohibit, restrict or delay consummation of the Merger or
which would be reasonably be expected to materially dilute the benefits to
Parent of the transactions contemplated hereby (any of the foregoing being
referred to in this Agreement as an “Acquisition Proposal”), (ii) engage or
participate in negotiations or discussions concerning, or provide any non-public
information to any Person or entity relating to, any Acquisition Proposal, or
(iii) agree to, enter into, accept, approve or recommend any Acquisition
Proposal. Company will, and will cause the other Persons listed in the first
sentence of this Section 4.2 to, immediately cease and cause to be terminated
all discussions and negotiations, if any, that have taken place prior to the
date hereof with any parties with respect to any Acquisition Proposal and, to
the extent within its power, to recover or cause to be destroyed all information
concerning Company in the possession of such Persons and their affiliates,
representatives and advisors. Without limiting the generality of the foregoing,
the parties hereto understand and agree that any violation of the restrictions
of this Section 4.2 by any officer, director, employee, investment banker,
consultant or other agent of Company shall be deemed to be a breach of this
Section 4.2 by Company.

          (b)          Company shall notify Parent immediately (and no later
than 24 hours) after receipt by Company (or its advisors) of any Acquisition
Proposal or any request for nonpublic information in connection with an
Acquisition Proposal or for access to the properties, books or records of
Company by any Person or entity that informs Company that it is considering
making, or has made, an Acquisition Proposal. Such notice shall be made orally
and in writing and shall indicate in reasonable detail the identity of the
offeror and the terms and conditions of such proposal, inquiry or contact.

ARTICLE V
ADDITIONAL AGREEMENTS

          Section 5.1          [Reserved.]

          Section 5.2          Approval of Company Shareholders. Company shall
promptly after the date hereof take all action necessary in accordance with
Arizona Law and its Articles of Incorporation and Bylaws to convene a meeting of
Company Shareholders or to obtain the written consent of Company Shareholders
approving the Merger as soon as practicable. Company shall use its reasonable
best efforts to solicit from all Company Shareholders written consents in favor
of the Merger and shall take all other action necessary or advisable to secure
the vote or consent of Company Shareholders required to effect the Merger.

          Section 5.3          Sale of Shares Pursuant to Regulation D. The
parties hereto acknowledge and agree that the shares of Parent Common Stock
issuable to Company Shareholders pursuant to Section 1.6 hereof shall constitute
“restricted securities” under the Securities Act. The certificates of Parent
Common Stock shall bear the legends set forth in Section 1.6(f). It is
acknowledged and understood that Parent is relying on certain written
representations made by each Company Shareholder. Company will use its
reasonable best efforts to cause each Company Shareholder to execute and deliver
to Parent an Investor Representation Statement in the form attached hereto as
Exhibit 5.3 (the “Investor Representation Statement”).

26

--------------------------------------------------------------------------------



          Section 5.4          Access to Information.

          (a)          Each party shall afford the other party and its
accountants, counsel and other representatives, reasonable access during normal
business hours during the period prior to the Effective Time to (i) all of such
party’s properties, contracts, commitments, books and records and (ii) all other
information concerning the business, properties and personnel of such party and
its Subsidiaries as the other party may reasonably request.

          (b)          Subject to compliance with applicable law, from the date
hereof until the Effective Time, each of Parent and Company shall confer on a
regular and frequent basis with one or more representatives of the other party
to report operational matters of materiality and the general status of ongoing
operations.

          (c)          No information or knowledge obtained in any investigation
pursuant to this Section 5.4 shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate the Merger.

          Section 5.5          Confidentiality. The parties acknowledge that
Parent and Company have previously executed a non-disclosure agreement dated
January 5, 2010 (the “Confidentiality Agreement”), which Confidentiality
Agreement is hereby incorporated herein by reference and shall continue in full
force and effect in accordance with its terms.

          Section 5.6          Public Disclosure. Unless otherwise permitted by
this Agreement, Parent and Company shall consult with each other before issuing
any press release or otherwise making any public statement (including any
broadly issued statement or announcement to Company employees) or making any
other public (or non-confidential) disclosure (whether or not in response to an
inquiry) regarding the terms of this Agreement and the transactions contemplated
hereby, and neither shall issue any such press release or make any such
statement or disclosure without the prior approval of the other (which approval
shall not be unreasonably withheld), except as may be required by Legal
Provisions or by obligations pursuant to any listing agreement with any national
securities exchange.

          Section 5.7          Reasonable Best Efforts.

          (a)          Subject to the terms and conditions of this Agreement,
each party will use its reasonable best efforts in good faith to take, or cause
to be taken, all actions and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable under applicable Legal Provisions to consummate the Merger and the
other transactions contemplated by this Agreement, including using reasonable
best efforts to accomplish the following: (i) the taking of all reasonable acts
necessary to cause the conditions to Closing to be satisfied, (ii) the obtaining
of all necessary actions or nonactions, waivers, consents and approvals from
Governmental Entities and the making of all necessary registrations and filings
(including filings with Governmental Entities, if any) and the taking of all
reasonable steps as may be necessary to obtain an approval or waiver from, or to
avoid an action or Proceeding by, any Governmental Entity, (iii) the obtaining
of all necessary consents, approvals or waivers from third parties (provided
that if obtaining any such consent, approval or waiver would require any action
other than the payment of a nominal amount, such action shall be subject to the
consent of Parent, not to be unreasonably withheld), (iv) the defending of any
Proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated hereby, including seeking to
have any stay or temporary restraining order entered by any court or other
Governmental Entity vacated or reversed and (v) the execution and delivery of
any additional instruments necessary to consummate the transactions contemplated
by, and to fully carry out the purposes of, this Agreement. Company shall give
Parent the opportunity to participate, on an advisory basis, in the defense of
any shareholder litigation against Company and/or its directors relating to the
transactions

27

--------------------------------------------------------------------------------



contemplated by this Agreement. Each party shall also refrain from taking,
directly or indirectly, any action contrary or inconsistent with the provisions
of this Agreement, including action that would impair such party’s ability to
consummate the Merger and the other transactions contemplated hereby.

          (b)          Without limiting the generality of this Section 5.7,
Parent and Company shall together, or pursuant to an allocation of
responsibility to be agreed between them, coordinate and cooperate (i) in
determining whether any action by or in respect of, or filing with, any
Governmental Entity is required, or any actions, consents, approvals or waivers
are required to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated by this
Agreement, and (ii) in seeking any such actions, consents, approvals or waivers
or making any such filings, furnishing information required in connection
therewith and seeking timely to obtain any such actions, consents, approvals or
waivers.

          Section 5.8          Notice of Certain Events.

 

 

 

(a)          Company and Parent shall promptly notify each other of:

 

 

 

               (i)          any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;

 

 

 

               (ii)         any notice or other communication from any
Governmental Entity in connection with the transactions contemplated by this
Agreement;

 

 

 

               (iii)        any Proceedings commenced or, to its knowledge,
threatened against, relating to or involving or otherwise affecting it which
relate to the consummation of the transactions contemplated by this Agreement;

 

 

 

               (iv)        any event or occurrence not in the ordinary course of
business of its business or which could have a Material Adverse Effect;

 

 

 

               (v)         its obtaining knowledge of the occurrence, or failure
to occur, of any event which occurrence or failure to occur will be likely to
cause (A) any representation or warranty made by it (and, in the case of Parent,
made by Merger Sub) contained in this Agreement that is qualified as to
materiality becoming untrue or inaccurate in any respect or any such
representation of warranty that is not so qualified becoming untrue or
inaccurate in any material respect, (B) the failure of it (and, in the case of
Parent, by Merger Sub) to comply with or satisfy in any material respect any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement and (C) any fact or development which would result in the failure
of any condition hereto not to be satisfied;

 

 

 

               (vi)        the failure by it to perform, or comply with, in any
material respect any of its obligations, covenants, or agreements contained in
this Agreement; or

 

 

 

               (vii)       Company obtaining knowledge of a material breach by
Parent, or Parent obtaining knowledge of a material breach by Company, of their
respective representations, warranties or covenants hereunder of which the
breaching party has not already given notice pursuant to clauses (v) or (vi)
above.

28

--------------------------------------------------------------------------------



          (b)          Company shall promptly notify Parent of any notice of, or
other communications relating to, a default or event that, with notice or lapse
of time or both, would become a default, received by it subsequent to the date
of this Agreement, under any Company Agreement.

          (c)          No notification under this Section 5.8 shall affect the
representations, warranties or obligations of the parties or the conditions to
the obligations of the parties hereunder, or limit or otherwise affect the
remedies available hereunder to the party receiving such notice.

          Section 5.9            Blue Sky Laws. Parent shall take such steps as
may be necessary to comply with the securities and blue sky laws of all
jurisdictions which are applicable to the issuance of the Parent Common Stock in
connection with the Merger. Company shall use its commercially reasonable
efforts to assist Parent as may be necessary to comply with the securities and
blue sky laws of all jurisdictions which are applicable in connection with the
issuance of Parent Common Stock in connection with the Merger.

          Section 5.10          Listing of Additional Shares. Prior to the
Effective Time, Parent shall file with the Nasdaq National Market a Notification
Form for Listing of Additional Shares with respect to the shares of Parent
Common Stock issuable in the Merger.

          Section 5.11          Employees. Company will use reasonable
commercial efforts in consultation with Parent to retain existing employees of
Company through the Effective Time and following the Merger. Company shall use
its reasonable efforts (i) to cause each of such employees set forth in Sections
5.11(a) and (b) of the Company Disclosure Schedule to execute an offer letter
substantially in the form attached hereto as Exhibit 5.11(a), (ii) to cause each
such employees set forth in Section 5.11(a) of the Company Disclosure Schedule
to execute a Non-Disclosure and Assignment of Inventions Agreement and a
Non-Solicitation Agreement, each substantially in the forms set forth as Exhibit
5.11(b), and (iii) to cause each such employee set forth in Section 5.11(b) of
the Company Disclosure Schedule to execute a Non-Disclosure and Assignment of
Inventions Agreement substantially in the form set forth as Exhibit 5.11(c).

          Section 5.12          Expenses. Whether or not the Merger is
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expense; provided that any out-of-pocket expenses incurred by Company in
excess of $50,000 for fees and expenses of legal counsel plus any other
expenses, including, without limitation, fees and expenses of financial advisors
and accountants, if any, shall be an obligation of Company’s Shareholders. If
Parent or Company receives any invoices for amounts in excess of said amounts,
it may pay such fees; provided, however, that such payment shall, if not
promptly reimbursed by Company Shareholders at Parent’s request, constitute
“Damages” recoverable under the Escrow Agreement and such Damages shall not be
subject to the escrow threshold set forth in Section 8.2(d).

          Section 5.13          Registration of Shares of Parent Common Stock
Issued in the Merger.

          (a)          Parent shall use its reasonable commercial efforts to
cause the Shares of Parent Common Stock issued in the Merger (including Escrow
Shares) (the “Registrable Securities”) to be registered under the Securities Act
so as to permit the resale thereof, and in connection therewith shall use its
reasonable commercial efforts to prepare and file a registration statement under
the Securities Act (the “Registration Statement”) with the SEC as soon as
practicable after the Effective Time, in the case of the shares issued in the
Merger, as soon as practicable after the issuance thereof, and shall use its
reasonable commercial efforts to cause the Registration Statement to become
effective as soon as possible after the filing thereof; provided, however, that
each holder of Registrable Securities (“Holder”) shall provide all such
information and materials to Parent and take all such action as may be required
in order to permit Parent

29

--------------------------------------------------------------------------------



to comply with all applicable requirements of the SEC and to obtain any desired
acceleration of the effective date of such Registration Statement. Such
provision of information and materials is a condition precedent to the
obligations of Parent pursuant to this Section 5.13. The offering made pursuant
to such registration shall not be underwritten.

          (b)          Parent shall (i) prepare and file with the SEC the
Registration Statement in accordance with Section 5.13(a) hereof with respect to
the shares of Registrable Securities and shall use all reasonable commercial
efforts to cause the Registration Statement to remain effective for a period
ending on the first to occur of (A) the date all of the shares registered
thereunder and not previously sold by the Holders may be sold under Rule 144 in
one three-month period (assuming compliance by the Holders with the provisions
thereof) or (B) one (1) year after the Effective Time; (ii) prepare and file
with the SEC such amendments and supplements to the Registration Statement and
the prospectus used in connection therewith as may be necessary to comply with
the provisions of the Securities Act with respect to the sale or other
disposition of all securities proposed to be registered in the Registration
Statement until the termination of effectiveness of the Registration Statement;
and (iii) furnish to each Holder such number of copies of any prospectus
(including any amended or supplemented prospectus) in conformity with the
requirements of the Securities Act, and such other documents, as each Holder may
reasonably request in order to effect the offering and sale of the Registrable
Securities to be offered and sold, but only while Parent shall be required under
the provisions hereof to cause the Registration Statement to remain current.

          (c)          Parent shall pay all of the out-of-pocket expenses, other
than underwriting discounts and commissions and fees and expenses of counsel for
the Holders, if any, incurred in connection with any registration of Registrable
Securities pursuant to this Section 5.13, including, without limitation, all
registration and filing fees, printing expenses, transfer agents’ and
registrars’ fees and the fees and disbursements of Parent’s outside counsel and
independent accountants.

          (d)          To the fullest extent permitted by law, the Parent will
indemnify, defend, protect and hold harmless each selling Holder, each
underwriter of Parent Common Stock being sold by such Holders pursuant to this
Section 5.13, each Person, if any, who controls any such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act and their
respective affiliates, officers, directors, partners, successors and assigns
(each a “Holder Indemnitee”) against all actions, claims, losses, damages,
liabilities and expenses to which they or any of them become subject under the
Securities Act, the Exchange Act or under any other statute or at common law or
otherwise and, except as hereinafter provided, will promptly reimburse each such
Holder Indemnitee for any legal or other expenses reasonably incurred by them or
any of them in connection with investigating or defending any actions, whether
or not resulting in any liability, insofar as such losses, claims, damages,
expenses, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of material fact in any Registration
Statement and any prospectus filed pursuant to Section 5.13 or any
post-effective amendment thereto or arise out of or are based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or any violation by the
Parent of any rule or regulation promulgated under the Securities Act, the
Exchange Act or any Legal Provision applicable to the Parent and relating to
action or inaction required of the Parent in connection with such registration;
provided, however, that the Parent shall not be liable to any such Holder
Indemnitee in respect of any claims, losses, damages, liabilities and expenses
resulting from any untrue statement or alleged untrue statement, or omission or
alleged omission, made in reliance upon and in conformity with information
furnished in writing to the Parent by such Holder Indemnitee specifically for
use in connection with such registration statement and prospectus or
post-effective amendment.

          (e)          To the fullest extent permitted by law, each selling
Holder of Registrable Securities registered in accordance with Section 5.13 will
indemnify the Parent, each Person, if any, who controls the Parent within the
meaning of the Securities Act or the Exchange Act, each underwriter of Parent

30

--------------------------------------------------------------------------------



Common Stock and their respective affiliates, officers, directors, partners,
successors and assigns (each a “Parent Indemnitee”) against any actions, claims,
losses, damages, liabilities and expenses to which they or any of them may
become subject under the Securities Act, the Exchange Act or under any other
statute or at common law or otherwise, and, except as hereinafter provided, will
promptly reimburse each Parent Indemnitee for any legal or other expenses
reasonably incurred by them or any of them in connection with investigating or
defending any actions, whether or not resulting in any liability, insofar as
such losses, claims, damages, expenses, liabilities or actions arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact in any Registration Statement and any prospectus filed pursuant to Section
5.13 or any post-effective amendment thereto, or any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, which untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with information furnished in writing to the Parent by such Holder
specifically for use in connection with such registration statement, prospectus
or post-effective amendment; provided, however, that the obligations of each
such selling Holder hereunder shall be limited to an amount equal to the
proceeds to such Holder from the sale of such Holder’s Registrable Securities as
contemplated herein.

          (f)          Each Person entitled to indemnification under this
Section 5.13 (a “Registration Indemnified Person”) shall give notice to the
party required to provide indemnification (the “Registration Indemnifying
Person”) promptly after such Registration Indemnified Person has actual
knowledge of any claim as to which indemnity may be sought and shall permit the
Registration Indemnifying Person to assume the defense of any such claim and any
litigation resulting therefrom, provided that counsel for the Registration
Indemnifying Person who conducts the defense of such claim or any litigation
resulting therefrom shall be approved by the Registration Indemnified Person
(whose approval shall not unreasonably be withheld), and the Registration
Indemnified Person may participate in such defense at such party’s expense
(unless the Registration Indemnified Person has reasonably concluded that there
may be a conflict of interest between the Registration Indemnifying Person and
the Registration Indemnified Person in such action, in which case the fees and
expenses of one counsel for such Registration Indemnified Person(s) shall be at
the expense of the Registration Indemnifying Person), and provided further that
the failure of any Registration Indemnified Person to give notice as provided
herein shall not relieve the Registration Indemnifying Person of its obligations
under this Section 5.13 except to the extent the Registration Indemnifying
Person is materially prejudiced thereby. No Registration Indemnifying Person, in
the defense of any such claim or litigation, shall (except with the consent of
each Registration Indemnified Person) consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Registration Indemnified Person of a
release from all liability in respect to such claim or litigation. Each
Registration Indemnified Person shall furnish such information regarding itself
or the claim in question as a Registration Indemnifying Person may reasonably
request in writing and as shall be reasonably required in connection with the
defense of such claim and litigation resulting therefrom.

          (g)          In order to provide for just and equitable contribution
to joint liability under the Securities Act in any case in which the Parent or
any Holder makes a claim for indemnification pursuant to this Section 5.13 but
it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding that this Section 5.13 provides for
indemnification, in such case, then the Parent and such Holder will contribute
to the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion as is appropriate to
reflect the relative fault of the Parent on the one hand and of the Holder on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations or, if the allocation provided herein is not permitted by
applicable law, in such proportion as shall be permitted by applicable law and
reflect as

31

--------------------------------------------------------------------------------



nearly as possible the allocation provided herein. The relative fault of the
Parent on the one hand and of the Holder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by the Parent on the one hand or by the Holder
on the other, and each party’s relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; provided,
however, that in any such case (i) no Holder will be required to contribute any
amount in excess of the proceeds received by such Holder from the sale of
Registrable Shares pursuant to the Registration Statement; and (ii) no Person
guilty of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act will be entitled to contribution from any Person or entity
who was not guilty of such fraudulent misrepresentation.

          Section 5.14          Indemnification and Insurance.

          (a)          From and after the Effective Time, the Surviving
Corporation will fulfill, assume and honor in all respects the obligations of
Company pursuant to Company’s Articles of Incorporation and any indemnification
agreement between Company and any of Company’s directors and officers existing
and in force as of the Effective Time.

          (b)          The obligations of Parent and the Surviving Corporation
under this Section 5.14 are subject to the conditions that each Indemnified
Party shall comply with the reasonable requests of the Indemnifying Party and
Parent in defending or settling any action hereunder and that any Indemnified
Party shall approve any proposed settlement of any such action if (i) such
settlement involves no finding or admission of any liability by any Indemnified
Party and (ii) the sole relief provided in connection with such settlement is
monetary damages that are paid in full by the Indemnifying Party.

ARTICLE VI
CONDITIONS TO THE MERGER

          Section 6.1          Conditions to Obligations of Each Party to Effect
the Merger. The respective obligations of each party to this Agreement to
consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Effective Time of each
of the following conditions, any of which may be waived, in writing, by
agreement of all the parties hereto:

          (a)          Shareholder Approval. This Agreement and the Merger shall
be approved and adopted by the Company Shareholders by the requisite vote under
Arizona Law, the Company’s Articles of Incorporation and Company’s Bylaws.

          (b)          No Injunctions or Restraints: Illegality. No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint or
prohibition preventing the consummation of the Merger shall be and remain in
effect, nor shall any Proceeding brought by an administrative agency or
commission or other Governmental Entity, domestic or foreign, seeking any of the
foregoing be pending, which would have a Material Adverse Effect on either
Parent or on Parent combined with the Surviving Corporation after the Effective
Time, nor shall there be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Merger, which makes
the consummation of the Merger illegal.

          (c)          Governmental Approval. Parent, Company and Merger Sub and
their respective Subsidiaries shall have timely obtained from each Governmental
Entity all approvals, waivers and consents, if any, necessary for consummation
of or in connection with the Merger and the several transactions contemplated
hereby, including such approvals, waivers and consents as may be required

32

--------------------------------------------------------------------------------



under the Securities Act and under state securities or “blue sky” laws, other
than filings and approvals relating to the Merger or affecting Parent’s
ownership of Company or any of its properties if failure to obtain such
approval, waiver or consent would not have a Material Adverse Effect on Parent
after the Effective Time.

          (d)          Escrow Agreement. Parent, Merger Sub, Company, Escrow
Agent and the Shareholders’ Agent shall have entered into the Escrow Agreement
contemplated by Article VIII in substantially the form attached hereto as
Exhibit 6.1(d) (“Escrow Agreement”).

          Section 6.2          Additional Conditions to the Obligations of
Parent and Merger Sub. The obligations of Parent and Merger Sub to consummate
and effect this Agreement and the transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Effective Time of each of the
following conditions, any of which may be waived, in writing, by Parent:

          (a)          Accuracy of Representations and Warranties. Each of the
representations and warranties of Company in this Agreement that is expressly
qualified by a reference to materiality shall be true and correct in all
respects as so qualified, and each of the representations and warranties of
Company in this Agreement that is not so qualified shall be true and correct in
all material respects, each as of the date when made and at and as of the
Closing, except for such changes as are permitted by this Agreement and except
to the extent a representation or warranty speaks only as of an earlier date,
which shall be true and correct as of such date.

          (b)          Performance of Obligations. Company shall have performed
and complied in all material respects with all covenants, obligations and
conditions of this Agreement required to be performed and complied with by it as
of the Closing.

          (c)          Certificate of Officers. Parent and Merger Sub shall have
received a certificate executed on behalf of Company by the president of Company
certifying that the conditions set forth in Section 6.2(a), (b) and (f) have
been satisfied.

          (d)          Third Party Consents. All consents or approvals of
non-Governmental Entities required to be obtained in connection with the Merger
and the other transactions contemplated by this Agreement shall have been
obtained and shall be in full force and effect, except where the failure to
obtain such consents or approvals individually or in the aggregate would not
have a Material Adverse Effect on Company.

          (e)          No Governmental Litigation. There shall not be pending or
threatened any suit, action or proceeding by any Governmental Entity, and
neither Parent nor Company shall have received any communication from any
Governmental Entity in which such Governmental Entity indicates the probability
of commencing any Proceeding or taking any other action, (i) challenging the
acquisition by Parent or Merger Sub of any shares of Company Common Stock,
seeking to restrain or prohibit the consummation of the Merger, or seeking to
place limitations on the ownership of shares of Company Common Stock (or shares
of common stock of the Surviving Corporation) by Parent or Merger Sub or seeking
to obtain from Company, Parent or Merger Sub any damages that are material in
relation to Company, (ii) seeking to prohibit or materially limit the ownership
or operation by Company, Parent or any of Parent’s Subsidiaries of any material
portion of any business or of any assets of Company, Parent or any of Parent’s
Subsidiaries, or to compel Company, Parent or any of Parent’s Subsidiaries to
divest or hold separate any material portion of any business or of any assets of
Company, Parent or any of Parent’s Subsidiaries, as a result of the Merger or
(iii) seeking to prohibit Parent or any of its Subsidiaries from effectively
controlling in any material respect the business or operations of Company.

33

--------------------------------------------------------------------------------



          (f)          No Material Adverse Change. No event, occurrence or
development shall have occurred since the date of this Agreement and be
continuing which has had or would be reasonably likely to result in any change,
effect, event, occurrence or state of facts (or any development that has had or
is reasonably likely to have any change or effect) that, individually or in the
aggregate, has had or would have a Material Adverse Effect on Company.

          (g)          Investor Representation Statement; Number of
Shareholders. Each of Company’s shareholders shall have delivered to Parent a
signed Investor Representation Statement and each such Statement shall be in
full force and effect, and there shall be no more than thirty-five (35) Company
Shareholders who are (i) U.S. persons as defined under Regulation S under the
Securities Act (“U.S. Person”) and (ii) not “accredited investors” as defined in
Rule 501 under the Securities Act.

          (h)          Purchaser Representative. There shall be a Purchaser
Representative (as defined in Regulation D under the Securities Act), reasonably
satisfactory to Parent, representing each holder of Company Capital Stock who is
a U.S. Person and not an “accredited investor” as defined in Rule 501 under the
Securities Act, and such Purchaser Representative shall have executed and
delivered documentation reasonably satisfactory to Parent.

          (i)          Offer Letters and Non-Competition and Non-Solicitation
Agreements. The employees set forth in Sections 5.11(a) and (b) of the Company
Disclosure Schedule shall have executed an offer letter substantially in the
form attached hereto as Exhibit 5.11(a), the employees set forth in Section
5.11(a) of the Company Disclosure Schedule shall have executed a Non-Disclosure
and Assignment of Inventions Agreement and a Non-Solicitation Agreement, each
substantially in the forms set forth as Exhibit 5.11(b), and the employees set
forth in Section 5.11(b) of the Company Disclosure Schedule shall have executed
a Non-Disclosure and Assignment of Inventions Agreement substantially in the
form set forth as Exhibit 5.11(c).

          (j)          Closing Company Debt Obligations. The Closing Company
Debt Obligations shall have been repaid and discharged in full in accordance
with Section 1.9.

          (k)          Opinion. Counsel for Company shall have delivered to
Parent an opinion in substantially the form attached hereto as Exhibit 6.2(k).

          (l)          Termination of Consulting Agreement. The Consulting
Agreement, dated May 15, 2009, by and between Dr. Andreas Luttge and Company
shall have been terminated and be of no further force and effect.

          (m)          Assignment of Inventions Agreement. Dr. Andreas Luttge
and Dusty Clark shall have executed an assignment of inventions and intellectual
property agreement in form reasonably satisfactory to Parent.

          Section 6.3          Additional Conditions to Obligations of Company.
The obligations of Company to consummate and effect this Agreement and the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, by Company:

          (a)          Accuracy of Representations and Warranties. Each of the
representations and warranties of Parent and Merger Sub in this Agreement that
is expressly qualified by a reference to materiality shall be true and correct
in all respects as so qualified, and each of the representations and warranties
of Parent and Merger Sub in this Agreement that is not so qualified shall be
true and correct in all material respects, each as of the date when made and at
and as of the Closing, except for such changes as are permitted by

34

--------------------------------------------------------------------------------



this Agreement and except to the extent a representation or warranty speaks only
as of an earlier date, which shall be true and correct as of such date.

          (b)          Performance of Obligations. Parent and Merger Sub shall
have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by them as of the Closing.

          (c)          Certificate of Officers. Company shall have received a
certificate executed on behalf of Parent and Merger Sub by an authorized officer
of Parent and Merger Sub, respectively, certifying that the conditions set forth
in Sections 6.3(a), (b) and (d) have been satisfied.

          (d)          No Material Adverse Change. No event, occurrence or
development shall have occurred since the date of this Agreement and be
continuing which has had or would be reasonably likely to result in any change,
effect, event, occurrence or state of facts (or any development that has had or
is reasonably likely to have any change or effect) that, individually or in the
aggregate, has had or would have a Material Adverse Effect on Parent.

          (e)          Nasdaq Listing. The Parent Common Stock to be issued in
the Merger shall have been authorized for listing on the Nasdaq National Market
upon official notice of issuance.

ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER

          Section 7.1          Termination. This Agreement may be terminated at
any time prior to the Effective Time, whether before or after approval of the
matters presented in connection with the Merger by the Company Shareholders
(with respect to Sections 7.1(b), (c) and (d), by written notice by the
terminating party to the other party):

          (a)          by the mutual written consent of Parent and Company;

          (b)          by either Parent or Company if the Merger shall not have
been consummated by the date that is thirty (30) days from the date hereof,
provided, however, that the right to terminate this Agreement under this Section
7.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of or resulted in the failure
of the Merger to occur on or before such date;

          (c)          by either Parent or Company if a court of competent
jurisdiction or other Governmental Entity shall have issued a nonappealable
final order, decree or ruling or taken any other action, in each case having the
effect of permanently restraining, enjoining or otherwise prohibiting the
Merger, except if the party relying on such order, decree or ruling or other
action has not complied with its obligations under this Agreement;

          (d)          by either Parent or Company if they are not in material
breach of their obligations under this Agreement and if there has been a breach
of any representation, warranty, covenant or agreement on the part of the other
party set forth in this Agreement, which breach (i) causes the conditions set
forth in Section 6.1 or 6.2 (in the case of termination by Parent) or Section
6.1 or 6.3 (in the case of termination by Company) not to be satisfied and (ii)
shall not have been cured within twenty (20) business days following receipt by
the breaching party of written notice of such breach from the other party.

          Section 7.2          Effect of Termination. In the event of
termination of this Agreement as provided in Section 7.1, there shall be no
liability or obligation on the part of Parent, Company, Merger Sub or

35

--------------------------------------------------------------------------------



their respective officers, directors or stockholders, except to the extent that
such termination results from the breach by a party of any of its
representations, warranties or covenants set forth in this Agreement; provided
that the provisions of Section 7.1 shall remain in full force and effect and
survive any termination of this Agreement.

          Section 7.3          Amendment. This Agreement may be amended by the
parties hereto, by action taken or authorized by their respective Boards of
Directors, at any time before or after approval of the matters presented in
connection with the Merger to the Company Shareholders; provided, however, that
after any such approval, there shall be made no amendment that by law requires
further approval by the Company Shareholders without such approval. This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto.

          Section 7.4          Extension, Waiver. At any time prior to the
Effective Time, the parties hereto, to the extent legally allowed, may (i)
extend the time for the performance of any of the obligations or other acts of
the other parties hereto, (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and
(iii) waive, to the extent permitted by applicable law, compliance with any of
the agreements or conditions contained herein. Any agreement on the part of a
party hereto to any such extension or waiver shay be valid only if set forth in
a written instrument signed on behalf of such party.

ARTICLE VIII
ESCROW AND INDEMNIFICATION

          Section 8.1          Escrow Fund.

          (a)          At the Closing, the Escrow Shares shall be registered in
the name of, and be deposited with The Bank of Utah (or other institution
selected by Parent with the reasonable consent of Company) as escrow agent (the
“Escrow Agent”), such deposit and any deposit pursuant to Section 8.1(b) to
constitute the “Escrow Fund” and to be governed by the terms set forth herein
and in the Escrow Agreement. The Escrow Fund shall be available to compensate
Parent pursuant to the indemnification obligations of the Company Shareholders.

          (b)          Dividends, whether paid in cash, shares of Parent Common
Stock or other securities, and other distributions of any kind declared with
respect to the Escrow Shares shall be deposited with the Escrow Agent pursuant
to Section 8.1(a) hereof and shall be part of the Escrow Fund. Each Company
Shareholder will have voting rights with respect to the Escrow Shares deposited
in the Escrow Fund with respect to such shareholder so long as such Escrow
Shares are held in escrow, and Parent will take all reasonable steps necessary
to allow the exercise of such rights. While the Escrow Shares remain in the
Escrow Agent’s possession pursuant to this Agreement, the Company Shareholders
will retain and will be able to exercise all other incidents of ownership of
said Escrow Shares which are not inconsistent with the terms and conditions of
this Agreement.

          Section 8.2          Indemnification.

          (a)          Survival of Representations and Warranties. All
representations and warranties made by Company, Parent or Merger Sub herein, or
in any certificate, schedule or exhibit delivered pursuant hereto, shall survive
the Closing and continue in full force and effect until the date that is fifteen
(15) days after the completion of the audit of Parent’s financial statements for
such first fiscal year ending after the Effective Time (such period, the
“General Survival Period”); provided, however, that the representations and
warranties contained in Sections 2.10, 2.16 and 2.17 shall survive until 30 days
after the expiration of

36

--------------------------------------------------------------------------------



the applicable statute of limitations period and any extensions thereof and the
representations and warranties contained in Section 2.4 shall survive
indefinitely.

          (b)          Indemnification by Company Shareholders. Subject to the
limitations set forth in this Article VIII, the Company Shareholders will
indemnify and hold harmless Parent and the Surviving Corporation and its
respective officers, directors, agents, attorneys and employees, and each
Person, if any, who controls or may control Parent or the Surviving Corporation
within the meaning of the Securities Act (hereinafter “Parent Indemnified
Persons”) from and against any and all losses, costs, damages, liabilities and
expenses arising from claims, demands, actions, causes of action, including,
without limitation, legal fees, (collectively, “Damages”) incurred or sustained
by Parent Indemnified Persons as a result of:

 

 

 

              (i)          any inaccuracy or breach of, or any claim by a third
party alleging facts that, if true, would mean Company has breached, any
representation or warranty by Company contained herein or under any other
agreement executed and delivered by the parties in furtherance of the
transactions described herein (without regard to any materiality qualifier
contained in such representation or warranty); or

 

 

 

              (ii)         a breach by Company of any covenant or other
agreement contained herein or under any other agreement executed and delivered
by the parties in furtherance of the transactions described herein.

Except as provided in the next paragraph, the sole recourse of the Parent
Indemnified Persons shall be against the Escrow Fund and claims against the
Escrow Fund shall be the sole and exclusive remedy of Parent Indemnified Persons
for any Damages hereunder.

                        Nothing in this Agreement shall limit the liability in
amount or otherwise (i) of Company for any breach of any representation,
warranty or covenant if the Merger does not close, (ii) of any Company
Shareholder in connection with any breach by such shareholder of any
representation or covenant in the Investor Representation Statement or Voting
Agreement delivered pursuant hereto or (iii) of Company or any Company
Shareholder with respect to fraud, criminal activity or intentional breach of
any covenant contained in this Agreement.

          (c)          Indemnification by Parent and Merger Sub. Subject to the
limitations set forth in this Article VIII, Parent hereby agrees to indemnify,
defend and hold harmless the Company Shareholders and their respective officers,
directors, agents, attorneys and employees (hereinafter “Company Indemnified
Persons”) from and against any and all Damages incurred or sustained by Company
Indemnified Persons as a result of:

 

 

 

              (i)          any inaccuracy or breach of, or any claim by a third
party alleging facts that, if true, would mean Parent or Merger Sub has
breached, any representation or warranty by it contained herein or under any
other agreement executed and delivered by the parties in furtherance of the
transactions described herein (without regard to any materiality qualifier
contained in such representation or warranty); or

 

 

 

              (ii)         a breach by Parent or Merger Sub of any covenant or
other agreement contained herein (other than the covenants and agreements set
forth in Section 5.13, which are specifically covered in Section 5.13) or under
any other agreement executed and delivered by the parties in furtherance of the
transactions described herein.

37

--------------------------------------------------------------------------------



The sole recourse of the Company Indemnified Persons from any Damages shall be
indemnification under this Article VIII. The aggregate indemnification
obligations of Parent and Merger Sub hereunder shall not exceed the Escrow Fund,
provided however that there shall be no limitation on liability of Parent or
Merger Sub for (i) any breach of any representation, warranty or covenant if the
Merger does not close or (ii) fraud, criminal activity or intentional breach of
any covenant contained in this Agreement.

          (d)          Threshold for Claims. No claim for Damages arising out of
any misrepresentation or breach of the representations and warranties shall be
made under Article VIII unless the aggregate of Damages exceeds $50,000 for
which claims are made hereunder by the Company Indemnified Persons or Parent
Indemnified Persons, as the case may be, in which case the Company Indemnified
Person or Parent Indemnified Person, as the case may be, shall be entitled to
seek compensation for all Damages without regard to the limitation set forth in
this Section 8.2(d).

          Section 8.3          Escrow Period: Release From Escrow.

          (a)          As promptly as practicable after end of the General
Survival Period, the Escrow Agent shall release from escrow to the Company
Shareholders their pro rata portion of the Escrow Fund remaining; provided,
however, that a portion of the Escrow Fund which, in the reasonable judgment of
Parent, subject to the objection of the Shareholders’ Agent, is necessary to
satisfy any unsatisfied claims specified in any Escrow Claim Certificate
theretofore delivered to the Escrow Agent on or prior to the last day of the
General Survival Period with respect to facts and circumstances existing on or
prior to such date, shall remain in the Escrow Fund until such claims have been
resolved. Any portion of the Escrow Fund retained pursuant to the proviso in the
first sentence of this Section 8.3(a) shall be released to Company Shareholders
or released to Parent (as appropriate) promptly upon resolution of each specific
indemnification claim involved. Escrow Shares shall be released to the
respective Company Shareholders in proportion to their respective share of the
Merger Consideration. Parent will take such action as may be necessary to cause
such certificates to be issued in the names of the appropriate Persons.
Certificates representing Escrow Shares so issued that are subject to resale
restrictions under applicable securities laws will bear a legend to that effect.
No fractional shares shall be released and delivered from Escrow to the Company
Shareholders. In lieu of any fraction of an Escrow Share to which a Company
Shareholder would otherwise be entitled, such holder will receive from Parent an
amount of cash (rounded to the nearest whole cent) equal to the product of such
fraction multiplied by the average of the closing prices of Parent Common Stock
as reported on the Nasdaq National Market during the forty (40) trading days
ending two (2) trading days prior to the date such shares are released from the
Escrow Fund.

          (b)          No Escrow Shares or any beneficial interest therein may
be pledged, sold, assigned or transferred, including by operation of law, by any
Company Shareholder or be taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of any such shareholder, prior to
the delivery to such shareholder of his pro rata portion of the Escrow Shares by
the Escrow Agent as provided herein.

          (c)          The Escrow Agent is hereby granted the power to effect
any transfer of Escrow Shares contemplated by this Agreement. Parent will
cooperate with the Escrow Agent in promptly issuing stock certificates to effect
such transfers.

          Section 8.4          Claims Upon Escrow Fund. Upon receipt by the
Escrow Agent on or before the last day of the General Survival Period of a
certificate signed by any officer of Parent (an “Escrow Claim Certificate”)
stating that with respect to the indemnification obligations of the Company
Shareholders set forth in Section 8.2, Damages exist and specifying in
reasonable detail the individual items of such Damages included in the amount so
stated, the date each such item was paid, properly accrued or arose, and the
nature of the misrepresentation, breach of warranty, covenant or claim to which
such item is

38

--------------------------------------------------------------------------------



related, the Escrow Agent shall, subject to the provisions of this Article VIII,
deliver to Parent out of the Escrow Fund, as promptly as practicable, shares of
Parent Common Stock valued at the average of the closing prices of Parent Common
Stock as reported on the Nasdaq National Market during the forty (40) trading
days ending two (2) trading days prior to the date such shares of Parent Common
Stock are delivered to Parent.

          Section 8.5          Objections to Claims.

          (a)          At the time of delivery of any Escrow Claim Certificate
to the Escrow Agent, a duplicate copy of such Escrow Claim Certificate shall be
delivered to the Shareholders’ Agent and for a period of thirty (30) days after
such delivery, the Escrow Agent shall make no delivery of Parent Common Stock
and/or cash pursuant to Section 8.4 hereof unless the Escrow Agent shall have
received written authorization from the Shareholders’ Agent to make such
delivery. After the expiration of such thirty (30) day period, the Escrow Agent
shall make delivery of the Parent Common Stock and/or cash in accordance with
Section 8.4 hereof, provided that no such payment or delivery may be made if the
Shareholders’ Agent shall object in a written statement to the claim made in the
Escrow Claim Certificate, and such statement shall have been delivered to the
Escrow Agent and to Parent prior to the expiration of such thirty (30) day
period; and provided further that if Shareholders’ Agent shall only object to a
portion of the claim, the Escrow Agent shall pay to Parent the uncontested
portion of the claim.

          (b)          In case the Shareholders’ Agent shall so object in
writing to any claim or claims by Parent made in any Escrow Claim Certificate,
which objection shall state in reasonable detail the basis for such objection,
Parent shall have thirty (30) days to respond in a written statement to the
objection of the Shareholders’ Agent. If after such thirty (30) day period there
remains a dispute as to any claims, the Shareholders’ Agent and Parent shall
attempt in good faith for sixty (60) days to agree upon the rights of the
respective parties with respect to each of such claims. If the Shareholders’
Agent and Parent should so agree, a memorandum setting forth such agreement
shall be prepared and signed by both parties and shall be furnished to the
Escrow Agent. The Escrow Agent shall be entitled to rely on any such memorandum
and shall distribute the Parent Common Stock or other property from the Escrow
Fund in accordance with the terms thereof.

          Section 8.6          Claims by Company Indemnitees.

          (a)          Subject to the provisions of this Article VIII, upon
receipt by Parent of a certificate signed by the Shareholders’ Agent (an “Agent
Certificate”) that with respect to the indemnification obligations of Parent and
Merger Sub set forth in Section 8.2, Damages exist and specifying in reasonable
detail the individual items of Damages included in the amount so stated, the
date each item was paid or properly accrued or arose, and the nature of the
misrepresentation, breach of warranty or covenant or other claim to which such
item is related, the Parent shall, subject to the provisions of this Article
VIII, deliver to the Shareholders’ Agent as promptly as practicable cash, shares
of Parent Common Stock, or a combination thereof, equal to such Damages;
provided that in the event Parent elects to issue shares of Parent Common Stock
it shall deliver an undertaking to Shareholders’ Agent to register such shares
for resale under the Securities Act in accordance with Section 5.13 hereof; and
provided further that Parent shall issue shares of Parent Common Stock to the
extent Parent reasonably determines that the payment in cash Stock will
jeopardize the treatment of the Merger as a reorganization under Section 368(a)
of the Code.

          (b)          Parent shall have thirty (30) days after delivery of an
Agent Certificate to object to any claim or claims made by such Agent
Certificate in a written statement delivered to Shareholders’ Agent, which
objection shall state in reasonable detail the basis for such objection. In case
Parent shall so object in writing to any claim or claims made by the
Shareholders’ Agent in the Agent Certificate, the

39

--------------------------------------------------------------------------------



Shareholders Agent shall have thirty (30) days to respond in a written statement
to the objection of Parent. If after such thirty (30) day period there remains a
dispute as to any claims, the Shareholders’ Agent and Parent shall attempt in
good faith for sixty (60) days to agree upon the rights of the respective
parties with respect to each of such claims. If the Shareholders’ Agent and
Parent should so agree, a memorandum setting forth such agreement shall be
prepared and signed by both parties. Parent shall, if agreed in such memorandum,
make payment for claims or other disposition as agreed in such memorandum and
such performance shall satisfy all of Parent’s obligations as to such claim.

          Section 8.7          Shareholders’ Agent.

          (a)          Matt Boston shall be constituted and appointed as agent
(“Shareholders’ Agent”) for and on behalf of the Company Shareholders to give
and receive notices and communications, to authorize delivery to Parent of the
Parent Common Stock and/or cash from the Escrow Fund in satisfaction of claims
by Parent, to object to such deliveries, to make claims on behalf of the Company
Shareholders pursuant to Section 8.6, to agree to, negotiate, enter into
settlements and compromises of, and demand arbitration and comply with orders of
courts and awards of arbitrators with respect to, such claims, and to take all
actions necessary or appropriate in the judgment of the Shareholders’ Agent for
the accomplishment of the foregoing. Such agency may be changed by the holders
of a majority in interest of the Escrow Fund from time to time upon not less
than 10 days’ prior written notice to Parent. No bond shall be required of the
Shareholders’ Agent, and the Shareholders’ Agent shall receive no compensation
for his services. Notices or communications to or from the Shareholders’ Agent
shall constitute notice to or from each of the Company Shareholders.

          (b)          The Shareholders’ Agent shall not be liable for any act
done or omitted hereunder as Shareholder’ Agent while acting in good faith and
in the exercise of reasonable judgment and any act done or omitted pursuant to
the advice of counsel shall be conclusive evidence of such good faith. The
Company Shareholders shall severally indemnify the Shareholders’ Agent and hold
him harmless against any loss, liability or expense incurred without gross
negligence or bad faith on the part of the Shareholders’ Agent and arising out
of or in connection with the acceptance or administration of his duties
hereunder.

          Section 8.8          Actions of the Shareholders’ Agent. A decision,
act, consent or instruction of the Shareholders’ Agent shall constitute a
decision of all Company Shareholders and shall be final, binding and conclusive
upon each such Company Shareholder, and the Escrow Agent and Parent may rely
upon any decision, act, consent or instruction of the Shareholders’ Agent as
being the decision, act, consent or instruction of each and every such Company
Shareholder. The Escrow Agent and Parent are hereby relieved from any liability
to any Person for any acts done by them in accordance with such decision, act,
consent or instruction of the Shareholders’ Agent.

          Section 8.9          Third-Party Claims. In the event Parent becomes
aware of a third-party claim which Parent believes may result in a demand
against the Escrow Fund, Parent shall notify the Shareholders’ Agent of such
claim, and the Shareholders’ Agent and the Company Shareholders shall be
entitled, at their expense, to participate in any defense of such claim with the
consent of Parent, which shall not be unreasonably withheld. Parent shall have
the right in its sole discretion to settle any such claim. In the event that the
Shareholders’ Agent has consented to any such settlement, the Shareholders’
Agent shall have no power or authority to object under Section 8.5 or any other
provision of this Article VIII to the amount of any claim by Parent against the
Escrow Fund for indemnity with respect to such settlement.

40

--------------------------------------------------------------------------------



ARTICLE IX
GENERAL PROVISIONS

          Section 9.1          Notices. All notices and other communications
hereunder shall be in writing and shall be deemed duly delivered if delivered
personally (upon receipt), or three (3) business days after being mailed by
registered or certified mail, postage prepaid (return receipt requested), or one
(1) business day after it is sent by commercial overnight courier service, or
upon transmission, if sent via facsimile (with confirmation of receipt) to the
parties at the following address (or at such other address for a party as shall
be specified by like notice):

 

 

 

 

 

(a)

if to Parent or Merger Sub, to:

 

 

 

 

 

 

 

 

 

 

 

Zygo Corporation

 

 

 

Laurel Brook Road

 

 

 

Middlefield, CT 06455

 

 

 

Attention: Chairman of the Board of Directors

 

 

 

Fax: (860) 347-8372

 

 

 

Tel: (860) 347-8506

 

 

 

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

Fulbright & Jaworski, L.L.P.

 

 

 

666 Fifth Avenue

 

 

 

New York, NY 10103

 

 

 

Attention: Paul Jacobs, Esq.

 

 

 

               Sheldon G. Nussbaum, Esq.

 

 

 

Fax: (212) 318-3400

 

 

 

Tel: (212) 318-3000

 

 

 

 

 

(b)

if to Company, to:

 

 

 

 

 

 

 

Zemetrics, Inc.

 

 

 

3708 East Columbia Street, Suite 110

 

 

 

Tucson, AZ 85714-3413

 

 

 

Attention: Matt Boston

 

 

 

Fax: (520) 901-6529

 

 

 

Tel: (520) 202-4399

 

 

 

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

Hecker & Muehlebach, PLLC

 

 

 

405 W. Franklin

 

 

 

Tucson, AZ 85701

 

 

 

Attention: Lawrence M. Hecker

 

 

 

Fax: (520) 798-3803

 

 

 

Tel: (520) 620-0405

 

 

 

 

41

--------------------------------------------------------------------------------




 

 

 

 

 

(c)

if to Shareholders’ Agent, to:

 

 

 

 

 

 

 

Matt Boston

 

 

 

c/o Zemetrics, Inc.

 

 

 

3708 East Columbia Street, Suite 110

 

 

 

Tucson, AZ 85714-3413

 

 

 

Fax: (520) 901-6529

 

 

 

Tel: (520) 202-4399

 

 

 

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

Hecker & Muehlebach, PLLC

 

 

 

405 W. Franklin

 

 

 

Tucson, AZ 85701

 

 

 

Attention: Lawrence M. Hecker

 

 

 

Fax: (520) 798-3803

 

 

 

Tel: (520) 620-0405

          Section 9.2          Definitions. For purposes of this Agreement:

          (a)          an “Affiliate” of any Person means another Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first Person;

          (b)          any reference to a party’s “knowledge” means such party’s
actual knowledge after reasonable inquiry of officers, directors and other
employees of such party reasonably believed to have knowledge of such matters

          (c)          any reference to any event, change, condition or effect
being “material” with respect to any entity or group of entities means any
material event, change, condition or effect related to the financial condition,
properties, assets (including intangible assets), liabilities, business,
operations or results of operations of such entity or group of entities;

          (d)           “Material Adverse Effect” means, with respect to any
Person, any change, effect, event, occurrence or state of facts (or any
development that has had or is reasonably likely to have any change or effect)
that is materially adverse to the business, financial condition, results of
operations or prospects of such Person and its Subsidiaries, taken as a whole,
or which would prevent or materially delay the consummation of the transactions
contemplated hereby; provided, however, none of the following shall be deemed in
themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been a
Material Adverse Effect: (i) any change in the market price or trading volume of
the capital stock of such Person after the date hereof, (ii) changes, events or
occurrences in the United States securities markets which are not specific to
such Person, (iii) any adverse change, event, development or effect arising from
or relating to general business or economic conditions which is not specific to
such Person and its Subsidiaries, (iv) any failure by such Person to meet
internal forecasts or projections or published revenue or earnings predictions
for any period ending (or for which revenues or earnings are released) on or
after the date of this Agreement, and (vi) any adverse change, event,
development or effect arising from or relating to any change in GAAP;

          (e)           “Person” means an individual, corporation, partnership,
limited liability company, joint venture, association, trust, unincorporated
organization or other entity; and

          (f)           “Subsidiary” of any Person means, with respect to such
Person, any corporation, partnership, joint venture or other legal entity of
which such Person (either alone or through or together with any other
subsidiary), owns, directly or indirectly, 50% or more of the stock or other
equity interests

42

--------------------------------------------------------------------------------



the holders of which are generally entitled to vote for the election of the
Board of Directors or other governing body of such corporation or other legal
entity.

          Section 9.3          Counterparts. This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

          Section 9.4          Entire Agreement; Nonassignability; Parties in
Interest. This Agreement and the documents and instruments and other agreements
specifically referred to herein or delivered pursuant hereto, including the
Exhibits, the Schedules, including the Company Disclosure Schedule, (a)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
except for the Confidentiality Agreement, which shall continue in full force and
effect, and shall survive any termination of this Agreement or the Closing, in
accordance with its terms, (b) except as set forth in Section 9.9, are not
intended to confer upon any other Person any rights or remedies hereunder, and
(c) shall not be assigned by operation of law or otherwise without the written
consent of the other party.

          Section 9.5          Severability. In the event that any provision of
this Agreement, or the application thereof becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

          Section 9.6          Remedies Cumulative. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy.

          Section 9.7          Governing Law. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Delaware
applicable to parties residing in Delaware, without regard applicable principles
of conflicts of law.

          Section 9.8          Rules of Construction. The captions in this
Agreement, including but not limited to specific section number references
included in the Disclosure Schedules, are for convenience of reference only and
shall not limit or otherwise affect any of the terms or provisions hereof. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise. The word “including” shall mean including without
limitation. Any reference in this Agreement to a “day” or number of “days”
(without the explicit qualification of “business”) shall be interpreted as a
reference to a calendar day or number of calendar days. If any action or notice
is to be taken or given on or by a particular calendar day, and such calendar
day is not a business day, then such action or notice shall be deferred until,
or may be taken or given on, the next business day. References to the term
“business day” shall mean any day which is not a Saturday, Sunday or day on
which banks in New York, New York are authorized or required by law to close.
The disclosure of any matter in the Disclosure Schedules hereto shall expressly
not be deemed to constitute an admission by Company, Parent or Merger Sub, or to
otherwise imply, that any such matter is material for the purposes of this
Agreement. The mere listing (or inclusion of a copy) of a document or other item
shall not be deemed adequate to disclose an exception to a representation or

43

--------------------------------------------------------------------------------



warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). The parties have participated
jointly, and have been represented by counsel, in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The parties intend that each representation, warranty and
covenant contained herein shall have independent significance. If any party has
breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the party has not breached shall not detract from or mitigate
the fact that the party is in breach of the first representation, warranty or
covenant.

          Section 9.9          Third Party Beneficiaries. The directors and
officers and option holders of Company shall be third party beneficiaries as to
provisions herein (Sections 5.13 and 5.14, as applicable) intended to benefit
them.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

44

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Company, Parent and Merger Sub have caused this
Agreement to be executed and delivered by each of them or their respective
officers thereunto duly authorized, all as of the date first written above.

 

 

 

 

 

ZEMETRICS, INC

 

 

 

 

 

By:

 

/s/ MATT BOSTON

 

 

 

 

 

 

Name:  Matt Boston

 

 

 

Title:    President

 

 

 

 

 

ZYGO CORPORATION

 

 

 

 

 

By:

 

/s/ BRUCE W. WORSTER

 

 

 

 

 

 

Name:  Bruce W. Worster

 

 

 

Title:    Chairman of the Board

 

 

 

 

 

ZMI ACQUISITION CORPORATION

 

 

 

 

 

By:

 

/s/ BRUCE W. WORSTER

 

 

 

 

 

 

Name:  Bruce W. Worster

 

 

 

Title:    Director

[AGREEMENT AND PLAN OF REORGANIZATION SIGNATURE PAGE]

--------------------------------------------------------------------------------